                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


BLACK & VEATCH CORPORATION,

                  Plaintiff,

      v.                                               No. 12-2350-SAC

ASPEN INSURANCE (UK) LTD., et al.,

                  Defendants.


                          MEMORANDUM AND ORDER

            This insurance dispute over coverage and amount of recovery

comes before the court on a second wave of summary judgment motions

following the Tenth Circuit’s order (ECF# 329) vacating and remanding this

court’s prior summary judgment order and the United States Supreme

Court’s denial of the defendants’ petition for certiorari (ECF# 349), Black &

Veatch Corp. v. Aspen Insurance (Uk) Ltd, 882 F.3d 952 (10th Cir.), cert.

denied, 139 S.Ct. 151 (2018). The plaintiff Black & Veatch Corporation

(“B&V”) has filed a motion for partial summary judgment (ECF# 337) and a

motion to amend the pretrial order (ECF# 339). The defendants Aspen

Insurance (UK) Ltd. and Lloyd’s Syndicate 2003 (collectively “Aspen” or

“Excess Insurers”) have filed a motion for summary judgment. ECF# 340.

The motions are fully briefed and ripe for decision. For the sake of brevity

and convenience, the court will incorporate by reference from its prior order

the summary judgment standards (ECF# 230, pp. 2-3) and general New

                                       1
York law governing interpretation of insurance contracts and the respective

burdens of establishing coverage, exclusions and exceptions (ECF# 230, pp.

11-17).

FACTUAL BACKGROUND

            The plaintiff B&V is suing the defendants who are first layer

excess umbrella liability insurers under a manuscript commercial general

liability (“CGL”) policy for coverage of B&V’s claimed liability for damages to

seven Jet Bubble Reactors (“JBRs”). B&V contracted with American Electric

Power (“AEP”) “to engineer, procure and construct [“EPC”] wet flue gas

desulfurization systems (JBRs) for eight installations.” ECF# 294, ¶ 1, PTO).

“Under an EPC contract, B&V delivers services under a single contract. It

supervises the project and typically subcontracts most—if not all—of the

actual procurement and construction work.” 882 F.3d at 954.

            B&V procured CGL policies to cover its JBR work. Zurich

American Insurance Company (“Zurich”) provided the primary layer of

coverage having the following limits: $2,000,000 per occurrence and

$4,000,000 for general and products-completed operations aggregate limits.

Aspen provided the first layer of excess/umbrella liability coverage with per

occurrence and aggregate limits of $25,000,000.

            As for the property damage claim made against B&V, the Tenth

Circuit summarizes it in these terms:

      For at least seven of these JBRs, which were located at four different
      power plants in Ohio and Indiana, B&V subcontracted the engineering

                                        2
      and construction of the internal components to Midwest Towers, Inc.
      (“MTI”). Deficiencies in the components procured by MTI and
      constructed by MTI's subcontractors caused internal components of
      the JBRs to deform, crack, and sometimes collapse.
             After work on three of the JBRs was completed, and while
      construction of four others was ongoing, AEP alerted B&V to the
      property damage arising from MTI's negligent construction. AEP and
      B&V entered into settlement agreements resolving their disputes
      relating to the JBRs at issue here. Under the agreements, B&V was
      obligated to pay more than $225 million in costs associated with
      repairing and replacing the internal components of the seven JBRs.

882 F.3d at 954. The parties also stipulate in the pretrial order to the

following facts that are relevant to these motion proceedings:

      11. After Black & Veatch completed construction of the Cardinal 1 and
      2 and Conesville JBRs, the Owners alleged deficiencies in the work.
      12. Cardinal 1 was completed and began operating in March 2008.
      Deficiencies in the JBR components were discovered as early as August
      2008, and Cardinal 1 had to be shut down and repaired.
      13. Cardinal 2 was completed and began operating in December 2007.
      Deficiencies in the JBR components were discovered as early as May
      2008, and Cardinal 2 had to be shut down and repaired.
      14. Conesville was completed and began operating in January 2009. In
      the fall of 2009, it was determined that the gas risers installed at
      Conesville, as well as the gas risers installed at each of the other six
      JBRs, were deficient and required removal.
      15. Because of defective gas risers and other deficiencies in the JBRs,
      the Owners demanded that Black & Veatch make repairs.
      16. At the time the Owners made their demands on Black & Veatch,
      the Cardinal 1 and 2 projects, and the Conesville project were
      completed operations.
      17. During the summer of 2010, Black & Veatch and the Owners of the
      JBRs, entered into settlement agreements resolving their disputes
      relating to eight JBRs, including the seven at issue here.
      18. As part of the settlements, Black & Veatch agreed, among other
      things, to replace most internal components of the JBRs.
      19. In replacing the internal components, Black & Veatch has obtained
      contribution from various parties responsible for the costs incurred.

(Dk. 294, pp. 4-5).



                                       3
            As it did in the prior summary judgment order, the court sets out

the general nature of the plaintiff’s claims deferring to its characterization.

The plaintiff is claiming coverage for property damage resulting directly from

the work of the subcontractors on behalf of B&V and from B&V’s failure to

deliver professional services both of which resulted in the installation of

defective risers. For the three completed and operating JBRs, Cardinal 1 and

2 and Conesville, B&V’s claim is for the property damage resulting from

alleged deficiencies with the installation and errors with the design and

supervision of the risers that “resulted in excessive mineral deposits

accumulating on the decks and other internal components of the JBRs, the

weight of which in turn caused those components to deform, crack, and, in

some cases, collapse entirely.” ECF# 294, Pretrial Order, p. 7. Cardinal 1

and 2 JBRs were so badly damaged that the owners no longer considered

them viable. Id. at p. 8. The owners demanded complete replacement of the

badly damaged internal components. Id. Thus, B&V is making a coverage

claim for its liability incurred to repair or replace the property damaged from

the occurrence of the continual, ongoing and unforeseen buildup of deposits

in the JBRs. ECF #297-3, Wood Dep. pp. 14-17. For the uncompleted JBRs,

B&V’s claim is for property damage to other non-defective internal

components that resulted from work done to access, remove and replace the

installed defective gas risers. Thus, B&V is making a coverage claim for its

liability for the damage done to non-defective internal components from


                                        4
being removed based on the occurrence of the defective gas risers being

installed and then needing to be torn out. Id. at 297-3, pp. 29-30; ECF#

297-8, Miller Dep. p. 157-158.

ASPEN’S MOTION FOR SUMMARY JUDGMENT (ECF# 340)

            Aspen advances numerous arguments, and the court will follow

the order used by Aspen in its original memorandum. At the outset, some of

Aspen’s arguments trigger deciding whether these matters were resolved by

the Tenth Circuit on appeal and are subject to the law of the case doctrine or

the mandate rule. The law of the case doctrine recognizes that, “‘[w]hen a

court decides upon a rule of law, that decision should continue to govern the

same issues in subsequent stages in the same case.’” Mason v. Texaco, Inc.,

948 F.2d 1546, 1553 (10th Cir.1991) (quoting Arizona v. California, 460

U.S. 605, 618, 103 S.Ct. 1382, 1391, 75 L.Ed.2d 318 (1983)), cert. denied,

504 U.S. 910 (1992). “[W]hen a case is appealed and remanded, the

decision of the appellate court establishes the law of the case and ordinarily

will be followed by both the trial court on remand and the appellate court in

any subsequent appeal.” Rohrbaugh v. Celotex Corp., 53 F.3d 1181, 1183

(10th Cir. 1995) (citation omitted). The doctrine “applies to all issues

previously decided, either explicitly or by necessary implication.” Rohrbaugh,

53 F.3d at 1183 (internal quotation marks and citation omitted). “The law of

the case doctrine is intended to prevent ‘continued re-argument of issues

already decided,’ Gage v. Gen. Motors Corp., 796 F.2d 345, 349 (10th Cir.


                                       5
1986), and to preserve scarce court resources—to avoid ‘in short, Dickens's

Jarndyce v. Jarndyce syndrome,’ McIlravy v. Kerr–McGee Coal Corp., 204

F.3d 1031, 1035 (10th Cir. 2000).” Huffman v. Saul Holdings Ltd. Partn.,

262 F.3d 1128, 1132 (10th Cir. 2001).

            “An ‘important corollary’ to the law of the case doctrine, ‘known

as the “mandate rule,” provides that a district court must comply strictly

with the mandate rendered by the reviewing court.’” Id. (quoting Ute Indian

Tribe v. Utah, 114 F.3d 1513, 1520–21 (10th Cir. 1997)). Put another way,

the law of the case doctrine “requires a trial court to follow an appellate

court's previous ruling on an issue in the same case . . . . This is the so-

called ‘mandate rule.’” United States v. Quintieri, 306 F.3d 1217, 1225 (2d

Cir. 2002) (footnote omitted), cert. denied, 539 U.S. 902 (2003). Thus, an

issue decided on appeal may not be relitigated in the same case and “there

must be compliance with the reviewing court's mandate.” Grigsby v.

Barnhart, 294 F.3d 1215, 1218 (10th Cir. 2002). In this circuit, “[t]he

mandate consists of our instructions to the district court at the conclusion of

the opinion, and the entire opinion that preceded those instructions.” Procter

& Gamble Co. v. Haugen, 317 F.3d 1121, 1126 (10th Cir. 2003); cf.

Quintieri, 306 F.3d at 1225 n.5 (“Technically, the ‘mandate’ of this Court

consists of a ‘certified copy of [our] judgment, a copy of the opinion, and

any direction as to costs.’“ (quoting United States v. Reyes, 49 F.3d 63, 66

(2d Cir.1995)).


                                       6
Tenth Circuit’s Holding on the Meaning of the CGL Policy

            On pages two and three above, the court has already the Tenth

Circuit’s summary of B&V’s claim for property damages under the CGL

policy. see Black & Veatch Corp. v. Aspen Ins. (Uk) Ltd, 882 F.3d at 954. As

far as the terms of the basic insuring agreement, the panel noted that the

CGL policy obligated Aspen to pay on behalf of B&V its legal obligation for

“’Property Damage’ . . . caused by an ‘Occurrence.’” 882 F.3d at 955. The

Policy defines “Occurrence” to be an “accident, including continuous or

repeated exposure to substantially the same general harmful conditions, that

results in . . . ‘Property Damage’ that is not expected or intended by the

‘Insured.’” Id. The Policy defines “Property Damage” as “physical injury to

tangible property of a ‘Third Party.’” Id. “Third Party” is defined as “any

company, entity, or human being other than an ‘Insured.’” Id.

            On the issue of whether the damage done to the JBRs was an

occurrence, the Tenth Circuit analyzed it as follows, in relevant part:

      We start with the Policy terms and definitions, which are materially
      identical to the ISO's standard-form CGL policy. Under the Policy, an
      “occurrence” is an “accident ... that results in ‘Bodily Injury’ or
      ‘Property Damage’ that is not expected or not intended by the
      ‘Insured.’” An occurrence triggers coverage. We examine each part of
      this definition.
      a. Accidental damages
            The Policy does not define “accident,” but the New York Court of
      Appeals has explained that a CGL policy covers damages only when
      they were “unexpected and unintentional.” Cont'l Cas. Co., 593
      N.Y.S.2d 966, 609 N.E.2d at 510 (holding that these terms are to be
      construed narrowly as barring coverage “only when the insured
      intended the damages”); see also Consol. Edison Co. of N.Y. v. Allstate
      Ins. Co., 98 N.Y.2d 208, 746 N.Y.S.2d 622, 774 N.E.2d 687, 692

                                       7
(2002) (“Insurance policies generally require ‘fortuity’ and thus
implicitly exclude coverage for intended or expected harms.”). A
policyholder might take a “calculated risk”—such as hiring a
subcontractor—without “expecting” damages to occur. See Cont'l Cas.
Co., 593 N.Y.S.2d 966, 609 N.E.2d at 510. “[I]n fact, people often
seek insurance for just such circumstances.” Id.
       Whether or not B&V took a “calculated risk” by delegating work
on the JBRs to a subcontractor, Aspen does not argue—nor does the
record support—that B&V “expected or intended” MTI or any other
subcontractor to cause damage. Nor is there evidence that B&V
increased the likelihood of such damages through reckless cost-saving
or other measures. See Fuller, 613 N.Y.S.2d at 155 (finding no
“occurrence” where damages arose from “intentional cost-saving or
negligent acts”). Thus, the damages at issue here satisfy the Policy's
accidental requirement.
b. Property damage to a third party
       The Policy covers costs arising from property damage. “Property
Damage” is defined as “physical injury to tangible property of a ‘Third
Party.’” ROA, Vol. 1 at 72. A “Third Party” is defined as “any company,
entity, or human being other than an ‘Insured.’ ” Id. The damage to
the JBRs was physical injury to tangible property. Aspen argues,
however, that the Policy designates AEP—the energy company that
hired B&V to construct the JBRs—as an “Additional Insured,” and thus
AEP cannot be a third party. See Aplee. Br. at 45 (citing ROA, Vol. 7 at
1311). This argument fails.
       Under the Policy, an “Insured” is defined as any entity listed as a
“Named Insured” or designated as an “Additional Insured.” The Policy
lists B&V as the “Named Insured.” ROA, Vol. 1 at 63. Under
Endorsement 33, AEP is designated as an “Additional Insured,” thereby
adding AEP to B&V's existing insurance policy. See id. at 114. Granting
one party additional insured status on another's CGL policy is a
“common risk-shifting technique” used in construction contracts. Samir
Mehta, Additional Insured Status in Construction Contracts and Moral
Hazard, 3 Conn. Ins. L.J. 169, 170 (1997). But it does not mean the
Policy precludes coverage of the damages at issue here.
       First, AEP is an “Additional Insured” only with respect to liability
for property damage “arising out of operations performed by the
Named Insured.” ROA, Vol. 1 at 114 (emphasis added). But here the
work performed by a subcontractor (MTI), not by the “Named Insured”
(B&V), caused the damages.
       Second, Endorsement 33 contains a “separation of insureds”
condition, which provides that the Policy “applies separately to each
Insured against whom claim is made or suit is brought.” Id. Its
purpose is to preserve coverage for damage claims made by one

                                 8
       insured (here, AEP) against another (B&V). See West Am. Ins. Co. v.
       AV&S, 145 F.3d 1224, 1227 (10th Cir. 1998) (providing that under a
       “separation of insureds” condition, each insured is “entitled to have the
       [p]olicy construed as to it as if the [p]olicy were issued only as to it
       alone”); see also Greaves v. Pub. Serv. Mut. Ins. Co., 5 N.Y.2d 120,
       181 N.Y.S.2d 489, 155 N.E.2d 390, 392 (1959) (same). In other
       words, when AEP claimed damages against B&V, the separation of
       insureds clause rendered AEP a third party with respect to its claims
       for property damage against B&V. This understanding of the Policy
       aligns with common sense: The principle risk B&V faced as an EPC
       contractor, and thus a main reason for obtaining CGL insurance, was
       the potential for claims alleging damages made by the property
       owner—AEP.

Black & Veatch Corp. v. Aspen Ins. (Uk) Ltd, 882 F.3d at 962–64 (footnotes

omitted). The majority plainly intended its analysis and conclusion to be the

rule of law on the meaning of “Occurrence” with its composite elements as

applied to B&V’s claim of property damages. See id. at p. 957 n. 6 (“The

district court held only that the damages at issue here could not constitute a

coverage-triggering ‘occurrence’ under the Policy, so it did not proceed to

the next step of determining the effect of any Policy exclusions or exceptions

to the exclusions. It should do so on remand.”).1

              In sum, the Tenth Circuit has held as a matter of law the

following. B&V’s property damage claims “satisfy the Policy’s accidental




1
  “The scope of the mandate on remand in the Tenth Circuit is carved out by exclusion:
unless the district court's discretion is specifically cabined, it may exercise discretion on
what may be heard.” Dish Network Corp. v. Arrowood Indem. Co., 772 F.3d 856, 864 (10th
Cir. 2014) (quotation marks and citation omitted). The Tenth Circuit’s footnote suggest this
court’s discretion on remand was cabined on the first two issues, “(1) Were the damages
caused by an occurrence? and (2) Were the damages the result of property damage
resulting from the occurrence?” (ECF# 320, p. 17), but was allowed in deciding the third
issue, “(3) Are the damages excluded under one or more of the policy exclusions?” id.


                                              9
requirement.” Id. at 963. “[T]he separation of insureds clause rendered AEP

a third party with respect to its claims for property damage against B&V.” Id.

at 964. The subcontractor exception and Endorsement 4 would be rendered

surplusage under Aspen’s proposed meaning of occurrence. Id. at 964-65.

The majority summarized its holding in this way:

      In sum, the property damages at issue were caused by an
      “occurrence,” as that term is defined in the Policy, because (1) B&V
      neither intended nor expected that its subcontractor would perform
      faulty work, so the damages were accidental, (2) the damages
      involved physical harm to the property of a third party, and (3) a
      contrary conclusion would render various Policy provisions meaningless
      in violation of New York's rule against surplusage.

Black & Veatch Corp. v. Aspen Ins. (Uk) Ltd, 882 F.3d at 965. The majority

concluded its opinion making it unmistakably clear that it considered the

following to be the settled law of the case:

      Under the Policy, the damages at issue here were caused by a
      coverage-triggering “occurrence.” First, the damages were accidental
      and resulted in harm to a third-party's property, thus meeting the
      Policy's definition of an “occurrence.” Second, the district court's
      interpretation would violate New York's rule against surplusage by
      rendering the “subcontractor exception” meaningless. Third, the
      changes ISO has made to standard-form CGL policies demonstrate
      that the policies can cover the damages at issue here. Fourth, the
      overwhelming trend among state supreme courts has been to
      recognize such damages as “occurrences.” Fifth, New York
      intermediate appellate decisions are distinguishable, outdated, or
      otherwise inapplicable. We predict the New York Court of Appeals
      would decline to follow these decisions and instead would join the clear
      trend among state supreme courts holding that damage from faulty
      subcontractor work constitutes an “occurrence” under the Policy. For
      the foregoing reasons, we vacate the district court's summary
      judgment decision and remand for reconsideration in light of this
      opinion.



                                      10
Black & Veatch Corp. v. Aspen Ins. (Uk) Ltd, 882 F.3d at 971 (footnote

omitted).

            The court will apply the law of the case doctrine to all issues

explicitly ruled upon in the majority’s opinion as well as those issues

necessarily decided by implication. Pursuant to the mandate rule, the court

appreciates that the panel’s opinion regards the coverage issues under the

basic insuring agreement to be decided and for the district court on remand

to move onto the next step of determining the Policy’s exclusions and

exceptions. see 882 F.3d at 957 n. 6; Procter & Gamble Co., 317 F.3d at

1126 (the mandate includes the panel’s entire opinion preceding its final

instructions).

Physical Harm to Uncompleted Plants

            Aspen first argues against coverage under the basic insuring

agreement because the components later replaced in the four uncompleted

JBRs were not damaged or physically injured. “Removal and replacement of

the new components is not physical injury or property damage.” ECF# 342,

p. 37. Aspen asks this court to find that property damage “occurs” only if the

defective work physically injures other parts of the project.

            To take up this issue now would first require this court to limit

the Tenth Circuit’s ruling on appeal that, “The damage to the JBRs was

physical injury to tangible property.” 882 F.3d at 963. Indeed, the panel in

holding that the “damages were caused by a coverage-triggering


                                      11
‘occurrence’” had to conclude that “the damages were accidental and

resulted in harm to a third-party's property.” Id. at 971. The law of case

doctrine extends to issues decided explicitly or by necessary implication.

Dobbs v. Anthem Blue Cross and Blue Shield, 600 F.3d 1275, 1280 (10th

Cir. 2010). For a prior appeal to have implicitly resolved an issue, this Circuit

looks to three circumstances:

      “(1) resolution of the issue was a necessary step in resolving the
      earlier appeal; (2) resolution of the issue would abrogate the prior
      decision and so must have been considered in the prior appeal; and
      (3) the issue is so closely related to the earlier appeal its resolution
      involves no additional consideration and so might have been resolved
      but unstated.”

Id. (quoting McIllravy v. Kerr-McGee Coal Corp., 204 F.3d 1031, 1036 (10th

Cir. 2000)). There is no plain statement or any clear indication that the

Tenth Circuit was limiting its “occurrence” analysis to the completed JBRs or

was excepting or reserving the uncompleted JBRs from its “occurrence”

analysis. Without such a statement or indication, the court regards the

appellate panel’s “occurrence” findings as necessarily incorporating by

implication all seven plants, completed and uncompleted.

            Aspen asks the court to limit the panel’s occurrence finding to

the completed plants based on this language in the panel’s opinion:

      Deficiencies in the components procured by MTI and constructed by
      MTI's subcontractors caused internal components of the JBRs to
      deform, crack, and sometimes collapse.
            After work on three of the JBRs was completed, and while
      construction of four others was ongoing, AEP alerted B&V to the
      property damage arising from MTI's negligent construction. AEP and
      B&V entered into settlement agreements resolving their disputes

                                       12
      relating to the JBRs at issue here. Under the agreements, B&V was
      obligated to pay more than $225 million in costs associated with
      repairing and replacing the internal components of the seven JBRs.

882 F.3d at 954 (bolding added). The above bolded terms are certainly

active verbs that describe the damage done to the three completed plants.

But, it is immediately followed by the description of AEP alerting B&V to

property damage that involved all seven JBRs and resulted from the

subcontractor’s negligent construction. The Tenth Circuit concludes its

discussion of B&V’s property damage claim by noting that in the settlement

with AEP, B&V “was obligated to pay more than $225 million in costs

associated with repairing and replacing the internal components of the

seven JBRs.” Id. (bolding added). As fairly understood on its face, the

Tenth Circuit’s opinion addresses B&V’s claim for property damages to

include all seven JBRs without distinguishing between completed and

uncompleted plants. Thus, the Tenth Circuit’s ruling that property damages

occurred here is subject to the law of the case doctrine, and the mandate

rule requires this court is follow it.

             In the alternative, the court is persuaded that New York follows

the incorporation theory in holding that an injury occurs when a defective

component is integrated into a larger product. See, e.g., Sturges Mfg. Co. v.

Utica Mut. Ins. Co., 37 N.Y.2d 69, 72-73, 332 N.E.2d 319 (1975) (“When

one product is integrated into a larger entity, and the component product

proves defective, the harm is considered harm to the entity to the extent


                                         13
that the market value of the entity is reduced in excess of the value of the

defective component.” (citation omitted)); see, e.g., Adler & Neilson Co. v.

Insurance Co. of N. Am., 56 N.Y.2d 540, 542-543, 434 N.E.2d 1335 (1982)

(repair and replacement costs incurred for non-defective components were

property damage as they resulted from repairing the defective parts);

Franco Belli Plumbing & Heating and Sons, Inc. v. Liberty Mut. Ins. Co.,

2012 WL 2830247 at *8 (E.D.N.Y. Apr. 19, 2012) (citing in part, Chubb Ins.

Co. of N.J. v. Hartford Fire Ins. Co., No. 97 Civ. 6935, 1999 SL 760206, at

*8 (S.D.N.Y. 1999)(“Under New York case law, when an insured is unaware,

as here, of a defect in its component of a product, which defect diminishes

the value of the product into which it is incorporated, resulting in damage,

such damage is considered to arise out of an ‘occurrence.’”), aff’d, 229 F.3d

1135 (2d Cir. 2000).”)). The court’s interpretation and application of the

Tenth Circuit’s ruling on property damage is consistent with New York law.

Damage to Third Party Property and “Particular Part” in Endorsement 4

            Aspen contends the replaced components were B&V’s property,

not the property of a third party, by reading the construction contract to say

that B&V “owns” the components until completion of the plant. Aspen

extends this argument relying on Exclusion D that carves out property

damage to property “owned” by the “Insured” and on Endorsement 8 that

makes the policy inapplicable to property damage “to real property leased

to, rented to, occupied or managed by any Insured except as respects


                                      14
coverage provided by . . . Endorsement 4.” ECF# 342, pp. 40-41. Aspen also

points to subparagraph (3) of Exclusion D as reaching “that particular part of

real property on which the ‘insured’ or any contractors or subcontractors

working directly or indirectly on the ‘insured’s’ behalf are performing ‘your

work’, if the ‘property damage’ arises out of ‘your work.’” ECF# 284-1, p.

23. Aspen reads this subparagraph to exclude coverage not just for the

defective work but for the “entire scope of B&V’s work.” Aspen says New

York law supports its reading. ECF# 342, p. 41.

             To take up these issues now, the district court again would be

forced to limit an express ruling made by the Tenth Circuit on appeal and

again would have no grounds in that opinion for doing so. In finding there

was an “occurrence” under the policy, the Tenth Circuit also had to find

there was “property damage” which the policy defined as “physical injury to

tangible property of a third party.” 882 F.3d at 962-63. On the third-party

question, the Tenth Circuit explicitly addressed one of Aspen’s arguments

that AEP was an insured under the policy, not a third party. The Circuit panel

concluded:

      In other words, when AEP claimed damages against B&V, the
      separation of insureds clause rendered AEP a third party with respect
      to its claims for property damage against B&V. This understanding of
      the Policy aligns with common sense: The principle risk B&V faced as
      an EPC contractor, and thus a main reason for obtaining CGL
      insurance, was the potential for claims alleging damages made by the
      property owner—AEP.




                                      15
Id. at 964. The Tenth Circuit expressly found above that AEP was the owner

and third party with respect to its claims for property damage against B&V.

            Aspen does not reply to B&V’s arguments that the Tenth Circuit’s

rulings are the law of the case doctrine on the issue of third-party damages.

This court is required to follow the Tenth Circuit’s ruling on this issue. And

even if this issue had not been decided on appeal, this court would have

decided that AEP owned the JBRs at the time of property damage based on

the “31.0 Title and Risk of Loss” provision in the AEP contract.

            As for the “particular part” in Endorsement 4, the Tenth Circuit

discussed it in these terms:

             The second exclusion, known as “Endorsement 4,” excludes
      coverage for property damage to the “particular part of real property”
      that B&V or its subcontractors were working on when the damage
      occurred. Id. at 83. This exclusion pertains only to ongoing, rather
      than completed, work.
      ....
      In the context of ongoing work, the standard-form CGL policy excludes
      coverage for property damage to “[t]hat particular part of real
      property on which you or any contractors or subcontractors working ...
      on your behalf are performing operations, if the ‘property damage’
      arises out of those operations.” CGL Coverage Guide, App. B: 1986
      Occurrence Form, at 298; see also ISO 1986 Circular (explaining that
      the policy covers “damage caused by faulty workmanship to ... parts of
      work in progress” other than what the contractor or subcontractors
      were working on). In other words, the policy excludes damage to “that
      particular part” of the project upon which the insured's operations
      were being performed at the time the damage occurred, but it covers
      damage to property other than “that particular part.” This is the
      current understanding of the phrase “that particular part” in the
      insurance industry today. Scott C. Turner, “That particular part”
      limitation, Insurance Coverage of Construction Disputes § 29:7 (2d ed.
      2017).
      ....


                                       16
      Aspen's interpretation of an “occurrence” would also render
      “Endorsement 4” surplusage. As described above, “Endorsement 4”
      pertains to ongoing work and excludes coverage for property damage
      to “that particular part of real property” on which B&V or its
      subcontractors were actively working. See ROA, Vol. 1 at 83 (emphasis
      added). If faulty workmanship resulting in damage to B&V's own work
      could never trigger coverage as an “occurrence,” this part of
      “Endorsement 4” would be meaningless. In other words, there would
      be no reason for “Endorsement 4” to exclude coverage only for
      damage to a “particular part” of the JBRs if the Policy could never
      cover damage to the insured's work in the first instance.

Black & Veatch Corp., 882 F.3d 955–56, 960, 965. In discussing

Endorsement 4, the Tenth Circuit interpreted it to exclude coverage “for

damage to a ’particular part’ of the JBRs.” Id. at 965. This interpretation

necessarily precludes Aspen’s interpretation that the exclusion covers the

“entire scope of B&V’s work,” that is, the entire plant.

            Aspen does reply to B&V’s argument that the Tenth Circuit has

interpreted the “particular part” language of Endorsement 4. Aspen singles

out the Tenth Circuit’s opinion at page 960 as no more than a comment on

one treatise writer’s opinion about this exclusionary language in CGL

policies. Aspen also argues the Tenth Circuit’s discussion of Endorsement 4

was not a final ruling but was only to show how this provision would be

rendered superfluous if the insuring agreement could not “cover damage to

the insured’s work in the first instance.” 882 F.3d at 965. The above quote

from the Tenth Circuit’s opinion plainly shows the majority did interpret “that

particular part” in Endorsement 4 as applying only to ongoing work and only

“to a ‘particular part’ of the JBRs,” not the entire JBRs plant. For the


                                      17
court to rule in favor of Aspen on this argument, the district court would

have to interpret “particular part” contrary to the appellate court’s opinion.

The Tenth Circuit’s narrow reading of “particular part” was important in

drawing its conclusion on surplusage. A broader reading of “particular part”

would have certainly weakened the surplusage rationale behind its ruling.

The law of the case doctrine forecloses the court’s consideration of Aspen’s

argument on this issue.

Property Damage to Cardinal 3 Occurring During Policy Period

            Under the basic insuring agreement, Aspen is to pay B&V for its

legal obligations to pay “’Property Damage’ occurring during the

Policy Period stated in Item 4 of the Declarations.” ECF# 284-1, p. 7.

Declaration Item 4 specifies a policy period from November 1, 2007, to

November 1, 2008. Citing the testimony of B&V’s corporative representative,

Sheldon Wood, Aspen argues that the “property damage” for the Cardinal 3

plant was the removal and replacement of JBR internal components and that

the rebuilding of Cardinal 3 did not begin until 2010 or after the policy

expired. The issue here is whether property damage occurred during the

policy period as to trigger coverage.

            Applying New York’s “injury in fact” test for determining the

trigger date of CGL coverage, B&V argues the injury here occurred when the

defective gas risers were installed or when B&V was negligent in providing

proper professional services related to gas risers. B&V also points to New


                                        18
York case law finding property damage as occurring when a defective part

was installed. B&V believes there are genuine issues of material fact here

that preclude summary judgment.

            In reply, Aspen comes forward with the following new argument:

      B&V argues that there is a question of fact on when the installation of
      the defective risers occurred at Cardinal 3: thus this Court should deny
      Aspen/Catlin’s Motion for Summary Judgment as to this plant. . . .
             However, Paragraph 38 of the Consent Decree in the MTI
      Litigation recited that “Construction at Cardinal 3 did not begin until
      2008. There, gas risers were installed without proper inspection by
      MTI from January 2009 through March 2009, in breach of its duties as
      construction and project manager.” (Dkt. # 311-1, Ex. B). This is
      outside Defendants’ policy period and, therefore, summary judgment
      for Defendants as to Cardinal 3 is appropriate.

ECF# 348, p. 17. Because these installation dates are outside the policy

period, Aspen argues it is entitled to summary judgment on Cardinal 3.

             Aspen waited until its reply brief to make this argument and

present these additional facts. Generally, issues raised for the first time in a

reply brief are not considered with an exception for new issues raised in

reply to the respondent’s arguments. In re Gold Resource Corporation

Securities Litigation, 776 F.3d 1103, 1118 (10th Cir. 2015). Aspen’s new

argument replies to B&V’s position on the “injury-in-fact” occurring when

defective risers were installed or when B&V negligently performed its

professional services. “The Court will not consider arguments raised for the

first time in a reply brief, particularly where the arguments could have been

made in the first instance.” Swimwear Solution, Inc. v. Orlando Bathing Suit,

LLC, 309 F. Supp. 3d 1022, 1044 (D. Kan. 2018) (internal quotation marks

                                       19
and citation omitted). As the following discussion of New York’s law on

triggering events makes clear, Aspen could have made this argument in its

opening memorandum. Therefore, the court will not consider Aspen’s new

factual arguments first made in its reply brief.

            “New York law follows the ‘injury-in-fact’ test which ‘rests on

when the injury, sickness, disease or disability actually began.” Maxum

Indemn. Co. v. A One Testing Laboratories, Inc., 150 F. Supp. 3d 278, 285

(S.D.N.Y. 2015) (quoting Downey v. 10 Realty Co., LLC, 78 A.D.3d 575, 911

N.Y.S.2d 67, 67 (2010)(internal quotation omitted)). The New York Court of

Appeals has held:

      In Maryland Cas. Co. v Grace & Co. (23 F3d 617) the Second Circuit,
      applying New York law, held that, in an asbestos property damage
      claim, the “trigger date” for insurance coverage purposes is the date of
      installation, for it is at that point that the building owner sustains an
      injury in fact. This Court reached a similar conclusion in Sturges Mfg.
      Co. v Utica Mut. Ins. Co. (37 NY2d 69, 72-73), holding that “[w]hen
      one product is integrated into a larger entity, and the component
      product proves defective” the larger entity has sustained an injury in
      fact.

MRI Broadway Rental, Inc. v. U.S. Mineral Products Co., 92 N.Y.2d 421, 427-

28, 704 N.E.2d 550 (1998). “When one product is integrated into a larger

entity, and the component product proves defective, the harm is considered

harm to the entity to the extent that the market value of the entity is

reduced in excess of the value of the defective component.” Sturges Mfg.

Co. v. Utica Mut. Ins. Co., 37 N.Y.2d 69, 72-73, 332 N.E.2d 319, 322

(1975). “When faulty workmanship in building materials is the gravamen of


                                      20
an allegation of property damage, ‘under an injury-in-fact analysis, the

injury may be said to occur at the time of installation.’” Maxum Indemn. Co.,

150 F. Supp. 3d at 285 (quoting Stonewall Ins. Co. v. Nat'l Gypsum Co., No.

86 Civ. 9671 (JSM), 1992 WL 123144, at *14 (S.D.N.Y. May 27, 1992), aff'd

in part and rev'd in part on other grounds, 73 F.3d 1178 (2d Cir. 1995)); see

Hoechst Celanese Corp. v. Certain Underwriters at Lloyd’s London, 673 A.2d

164, 169 (Del. 1996) (“[U]nder New York law, an injury-in-fact or property

damage may occur at different points in time along the continuum from

initial exposure or installation to actual manifestation. (citations omitted).

Accordingly, . . ., property damage sufficient to trigger insurance coverage

may occur as early as installation of the plumbing systems into housing

units.”).

            New York law recognizes the triggering event of coverage for

property damage from a component part, like the defective risers, can occur

as early as the part’s installation. Therefore, Aspen is not entitled to

summary judgment on its argument that coverage was not timely triggered

because the removal and replacement of Cardinal 3’s non-defective internal

parts occurred after the policy period.

Coverage for Replacing Non-Damaged Parts in Completed Plants

            Aspen argues that B&V cannot recover as property damage a

claim for physical injury to property caused by its “intentional act of

removing perfectly good components to access ‘defective’ components.”


                                       21
ECF# 342, p. 44. “Under New York law, insurance policies require fortuity

and exclude coverage for expected or intended property damage.” Id. (citing

Consolidated Edison Co. of N.Y. v. Allstate Ins. Co., 98 N.Y.2d 208, 220, 774

N.E.2d 687 (2002). Aspen argues B&V’s intentional demolition of the JBRs is

not a fortuitous loss and is not property damage.

            The court again believes it must find that this issue has been

decided by the Tenth Circuit. The majority concluded that “the damages at

issue here satisfy the Policy’s accidental requirement.” 882 F.3d at 962. To

reach that conclusion, the panel squarely addressed the requirements of

“unexpected and unintentional” damages and “fortuity,” and it even cited

Consolidated Edison:

            The Policy does not define “accident,” but the New York Court of
      Appeals has explained that a CGL policy covers damages only when
      they were “unexpected and unintentional.” Cont'l Cas. Co., 593
      N.Y.S.2d 966, 609 N.E.2d at 510 (holding that these terms are to be
      construed narrowly as barring coverage “only when the insured
      intended the damages”); see also Consol. Edison Co. of N.Y. v. Allstate
      Ins. Co., 98 N.Y.2d 208, 746 N.Y.S.2d 622, 774 N.E.2d 687, 692
      (2002) (“Insurance policies generally require ‘fortuity’ and thus
      implicitly exclude coverage for intended or expected harms.”). A
      policyholder might take a “calculated risk”—such as hiring a
      subcontractor—without “expecting” damages to occur. See Cont'l Cas.
      Co., 593 N.Y.S.2d 966, 609 N.E.2d at 510. “[I]n fact, people often
      seek insurance for just such circumstances.” Id.
            Whether or not B&V took a “calculated risk” by delegating work
      on the JBRs to a subcontractor, Aspen does not argue—nor does the
      record support—that B&V “expected or intended” MTI or any other
      subcontractor to cause damage. Nor is there evidence that B&V
      increased the likelihood of such damages through reckless cost-saving
      or other measures. See Fuller, 613 N.Y.S.2d at 155 (finding no
      “occurrence” where damages arose from “intentional cost-saving or
      negligent acts”). Thus, the damages at issue here satisfy the Policy's
      accidental requirement.

                                     22
882 F.3d at 962-63. The law of the case doctrine forecloses this court from

deciding this issue on remand.

Replacing Good Products to “Get to” Damaged Products is not Physical Injury

            Aspen denies there is coverage “for costs to remove non-

defective products to access defective products and/or the ‘property

damage’ resulting from the replacement of defective product.” ECF# 342, p.

45. Aspen notes these are called “get to” or “access” damages but denies

that they constitute “physical injury” or “property damage.” Id. After citing

and discussing case law from other jurisdictions, Aspen asks the court to find

“that the removal of the conforming components is not covered, and the

replacement materials and rebuild costs are not covered either.” Id. at p.

46-47.

            Again, the Tenth Circuit’s ruling on “property damage” is the law

of the case, and it prevents this court from considering yet another attempt

by Aspen to get around the majority’s conclusions. The court also refers to

its prior discussion of New York law on the incorporation theory which holds

that an injury occurs when a defective component is integrated into a larger

product and which allows for the recovery of various damages.

Warranty Claims are not Covered “Property Damages”

            Aspen argues that B&V is making a claim “for the expense of

making warranty repairs” and that this expense is not “any ‘physical injury’”

to be covered as “property damage” under this policy. ECF# 343, p. 47. B&V


                                      23
responds that Aspen’s labels and characterizations do not change that they

were for costs which B&V was legally obligated to pay as repairs for property

damage.

            The Tenth Circuit’s ruling on “property damage” is the law of the

case. This court is not at liberty to entertain yet another attempt to argue

the case law from lower New York courts which the Tenth Circuit has already

distinguished and rejected in predicting what the New York Court of Appeals

would hold to be an occurrence under this CGL policy. The Tenth Circuit

unquestionably concluded that, “Under the Policy, the damages at issue here

were caused by a coverage-triggering ‘occurrence.’” 882 F.3d at 971.

            Under this heading, Aspen also makes an argument legally

unrelated to the issue of “property damage.” Specifically, Aspen contends

that B&V settled with AEP through a credit of $14.3 million in “backcharges”

on Cardinal 1 and 2 before Aspen received notice of B&V’s claim from B&V’s

London broker. According to Aspen, these circumstances make B&V’s

settlement a voluntary payment under New York law and subject to

coverage denial in that the payment was made before the insurer was

notified. B&V denies accepting liability without first providing notice to Aspen

and further shows there are genuine issues of material fact concerning this

issue. While there may be evidence that AEP had charges for work done on

Cardinal 1 and 2 as of July 30, 2009, the parties’ submissions show a

genuine issue of material fact remains over whether B&V voluntarily paid or


                                      24
assumed those charges without first notifying or obtaining Aspen’s consent.

Aspen is not entitled to summary judgment on these issues.

EXCLUSIONS

            Aspen’s motion puts forward four exclusions as barring coverage

for all or part of the claim presented for the completed and uncompleted

plants. Aspen notes the Tenth Circuit remanded the case with instructions

for this court to determine “the effect of any Policy exclusions or exceptions

to the exclusions.” 882 F.3d at 957 n.6.

Intentional Acts

            Exclusion A provides that the policy does not apply to “’Property

Damage’ expected or intended from the standpoint of the ‘Insured.’” ECF#

284-1, p. 14. Aspen argues that B&V cannot recover for the costs associated

with purposefully demolishing and harming other non-defective internal

components to gain access, remove and replace the defective risers.

Because B&V acted intentionally to cause these damages, Aspen argues they

are excluded in the same way that “get to” damages are excluded.

            B&V argues this exclusion is foreclosed by the Tenth Circuit’s

following finding of accidental damages. Specifically, the appellate panel

found:


      Whether or not B&V took a “calculated risk” by delegating work on the
      JBRs to a subcontractor, Aspen does not argue—nor does the record
      support—that B&V “expected or intended” MTI or any other
      subcontractor to cause damage. Nor is there evidence that B&V
      increased the likelihood of such damages through reckless cost-saving

                                      25
      or other measures. See Fuller, 613 N.Y.S.2d at 155 (finding no
      “occurrence” where damages arose from “intentional cost-saving or
      negligent acts”). Thus, the damages at issue here satisfy the Policy's
      accidental requirement.

882 F.3d at 962-963 (footnote omitted). B&V argues the Tenth Circuit’s

ruling by necessary implication forecloses the possibility of this exclusion. In

reply, Aspen argues the Tenth Circuit’s ruling does not address B&V’s

deliberate decisions to “rip out and replace” the non-defective components.

Because B&V, as the insured, expected or intended these resulting damages

from its deliberate actions, Aspen insists this exclusion bars all recovery of

the “get to” damages.

            The court has discussed when an appellate court’s ruling by

necessary implication constitutes a decision of an issue on remand. The

Tenth Circuit here did reserve for remand the trial court’s consideration of

exclusions and exceptions. Still, the question is whether the panel’s findings

of an occurrence and accidental damages, as not “expected or intended” by

B&V, are so closely related to the intentional act exclusion as to involve no

additional consideration and as to be a matter that could have been resolved

on appeal. See Dobbs, 600 F.3d at 1280.

            The Policy’s definition of “occurrence” is “an accident, . . ., that

results in ‘Bodily Injury’ or ‘Property Damage’ that is not expected or not

intended by the ‘Insured.’” ECF# 284-1, p. 10 (italics added). The italicized

language is indistinguishable from Exclusion A’s terms excluding coverage

for “’Property Damage’ expected or intended from the standpoint of the

                                       26
‘Insured’.” ECF# 284-1, p. 14. Both require the same determination: what

damages did the insured expect or intend? The Tenth Circuit expressly found

that the property damages here “were caused by an ‘occurrence,’ as that

term is defined in the Policy, because (1) B&V neither intended nor expected

that its subcontractor would perform faulty work, so the damages were

accidental.” 882 F.3d at 965. The operation of Exclusion A is

indistinguishable from the Policy’s definition of occurrence. New York case

law applies the same analysis to the accidental character issue and the

intentional exclusion issue and considers the ruling on one issue as

determinative of the other:

      But courts construing similar policy exclusions have concluded that the
      analysis applicable to the question whether a loss was accidental is the
      same as that conducted in analyzing the effect of the exclusion. See,
      e.g., O'Connell v. State Farm Fire & Cas. Co., No. 03-CV-880, 2005 WL
      1576793, at *4 (W.D.N.Y. July 1, 2005) (“Although the first disclaimer
      denies the existence of coverage in the first instance, while the second
      relies upon an [intentional act] exclusion [disclaiming coverage for
      injury expected or intended by the insured], the analysis is the same
      because the exclusion is ‘nothing more than a restatement of the
      requirement that the harm be the result of an accident for there to be
      coverage.’” (quoting Jubin [v. St. Paul Fire and Marine Ins. Co.,] 653
      N.Y.S.2d [454] at 455 [(N.Y. App. Div. 1997)]), adopted by 2005 WL
      2133600 (W.D.N.Y. Aug. 31, 2005); see also 1 M. Jane Goode, Law &
      Practice of Insurance Coverage Litigation § 6:20 (2017) (“Many
      liability policy forms contain exclusions for bodily injury ‘which is
      expected or intended by the insured.’ ... Not surprisingly, the courts
      tend to use substantially the same approach in interpreting the
      exclusion as they have in interpreting the same or similar terms
      contained in the definition of occurrence. Indeed, it is sometimes
      impossible to determine whether a court has based its decision
      concerning coverage on the existence or nonexistence of an
      occurrence or on application of an intentional injury exclusion.”
      (footnotes omitted)).


                                     27
            Since the Court holds that the Schillaci Complaint alleged an
      occurrence under the Homeowners Policy, Met P&C cannot rely on the
      intentional act exclusion to disclaim coverage. See 670 Apartments
      Corp. [v. Agricultural Ins. Co.,] 1996 WL 559942, at *5 n.3 [S.D.N.Y.
      Oct. 2, 19960] (concluding that, because the underlying complaint
      alleged a covered occurrence even though the insured received
      warnings about potential harms resulting from its conduct before
      commencement of the underlying lawsuit, the policy’s intentional loss
      exclusion did not bar coverage).

Metro. Prop. and Cas. Ins. Co. v. Sarris, 2017 WL 3252812, at *10–*11

(N.D.N.Y. July 28, 2017), appeal withdrawn, 2017 WL 5714502 (2d Cir.

Sept. 19, 2017). Thus, the court finds itself again applying the law of the

case doctrine, but this time by necessary implication. Aspen’s Exclusion A is

foreclosed by the Tenth Circuit’s finding of an “occurrence.”

Your Product

            Exclusion E states that the policy does not apply to, “’Property

Damage’ to ‘Your Product’, arising out of it or any part of it.” ECF# 284-1, p.

14. Aspen argues this exclusion prevents coverage because B&V’s claim is

seeks damages for having supplied an insufficient product and for having

replaced “components at any uncompleted plants.” ECF# 342, p. 50. Aspen

cites the unpublished and brief decision of Tradin Organics USA, Inc. v.

Maryland Cas. Co., 325 Fed. Appx. 10 (2nd Cir. Apr. 16, 2009). In a single

paragraph which does not describe the defect or the product, the court

applies the “Your product” exclusion summarily concluding that “Tradin’s

claim was based on damage to Tradin’s product—a risk specifically excluded

by the “Your Product” provision.” 325 Fed. Appx. at 11.


                                      28
            The Second Circuit panel in Tradin Organics, however, cited and

relied upon Lowville Producer’s Dairy Co-op., Inc. v. American Motorist Ins.

Co., 198 A.D.2d 851, 604 N.Y.S.2d 421, 422-23 (N.Y. App. Div. 1993). In

that decision, the court applied the product exclusion and denied coverage

for the loss of contaminated milk that the plaintiff insured, a cooperative

association of dairy farmers, had supplied to a cheese manufacturing plant,

but it allowed coverage for the cost of removing and disposing the

contaminated milk from the purchaser’s silo. “The policy was clearly

intended to cover the possibility that the insured’s product, once sold, would

cause bodily injury or damage to property other than the product itself.” Id.

at 423 (citations omitted). See Hartog Rahal Partnership v. American

Motorists Ins. Co., 359 F. Supp. 2d 331, 332-22 (S.D.N.Y. 2005); Federal

Ins. Co. v. Marlyn Nutraceuticals, Inc., 2013 WL 6796162, at *8 (E.D.N.Y.

Dec. 19, 2013)(“Where, as here, the damage is to the insured's property,

which was not incorporated into any larger entity, courts have found that

exclusions such as the ‘your product’ exclusion in the Policy defeat any duty

to defend.” (citations omitted)).

             B&V denies its claim is based on a defective product but rather

is based on its construction project which constitutes real property. B&V

refers to the policy’s definition of “Your Product” as “any goods or products,

other than real property, manufactured, sold, handled, distributed or

disposed of by” insured. ECF# 284-1, p. 11. The JBRs are “massive,


                                      29
permanent fixtures that constitute ‘real property.’” ECF# 345, p. 77 (citing

Scott C. Turner, Insurance Coverage of Construction Disputes, § 27:8 (2d

ed. 2015). B&V contends that if this exclusion covered all property damage

arising out of its construction project, then the Policy would be ineffective in

meeting what the Tenth Circuit said was B&V’s “main reason for obtaining

CGL insurance . . . the potential for claims alleging damages made by the

property owner—AEP.” 882 F.3d at 964. B&V argues a “common sense

reading” of the exclusion makes it inapplicable. In reply, Aspen argues for

this being a product claim because the risers were insufficient as

manufactured. Aspen adds that because the risers’ insufficiency did not

change with their installation, so B&V’s claim should not change in nature

either.

            “To negate coverage by virtue of an exclusion, an insurer must

establish that the exclusion is stated in clear and unmistakable language, is

subject to no other reasonable interpretation, and applies in the particular

case.” Continental Cas. C. v. Rapid-American Corp., 80 N.Y.2d 640, 652, 609

N.E.2d 506 (1993). Aspen has not carried its burden. The definition of “Your

Product” excludes real property. The general rule for this exclusion is that,

“[t]he work performed by contractors on dwellings, buildings, structures,

and any other form of realty is therefore not considered to be the product of

the insured.” 9A Steven Plitt, et al., Couch on Ins. § 129:20 (3rd ed. 2018

update). Aspen has not shown that B&V’s work in managing and directing


                                       30
the construction of the JBRs results in a product rather than services related

to real property. It seems this exclusion “was always intended by the

insurers and brokers to apply to manufacturing that produces ‘products’

rather than companies like contractors, subcontractors, and construction

managers that perform services.” Scott C. Turner Insurance Coverage of

Construction Disputes § 27:8 (2d ed. Nov. 2018 update) (citations and

authorities omitted). By excepting “real property” from the definition of

“your product,” “construction work of a contractor is not ‘your product’.” Id.

As for a product that is built into a structure, the general rule is:

      What would otherwise be an insured manufacturer's product, or an
      insured material supplier's product, may lose that designation once it
      is incorporated into a building project if it thereby becomes real
      property under that jurisdiction's law of fixtures. In such cases, if
      property damage to it occurs after being built into the project, it no
      longer fits within the definition of “your product,” so the exclusion
      should not apply.

Id. at § 27:10. Case law supporting this rule includes, Travelers Property

Casualty Company of America v. Northwest Pipe Company, 2017 WL

2687652, at *1 (W.D. Wash. Jun. 22, 2017), which involved a claim of

damages suffered “in the construction of a large water pipeline” and caused

by “the alleged failure of circumferential welds that were being used to

attach grout plugs to a large steel pipe liner.” The court similarly quoted this

treatise and noted:

      The Ninth Circuit has relied upon this rule, albeit in an unpublished
      decision. Mid-Continent Cas. Co. v. Titan Const. Corp., 281 Fed.Appx.
      766, 768–69 (9th Cir. 2008) (quoting Black’s Law Dictionary, 1254
      (8th ed. 2004)) (“Since ‘real property’ is not defined in the CGL, we

                                       31
       adopt the common meaning of the term, ‘land and anything growing
       on, attached to, or erected on it, excluding anything that may be
       severed without injury to the land.’”). Other courts have likewise
       reached the same conclusion. See Scottsdale Ins. Co. v. Tri-State Ins.
       Co. of MN., 302 F. Supp. 2d 1100, 1104–08 (D.N.D. 2004).

Travelers Prop. Cas. Co. of Am., 2017 WL 2687652, at *7. The court then

looked to whether the steel liner met the criteria for a fixture under state

law:

       Upon installation of the grout plugs, the steel liner was cemented into
       the underground Twin Tunnels project. Dkt. 30 at 2. This establishes
       that the steel liner was sufficiently annexed to the realty to satisfy the
       first prong of the fixture criteria. Additionally, there is no dispute that
       the steel liner was applied to the purpose of the Twin Tunnels project
       for which the portion of realty is appropriated. See Dkt. 30; Dkt. 18-12
       at 5. Finally, the underlying complaint by the Water District states that
       the steel liner was “installed at the ends of each of the tunnels as a
       permanent lining ... that prevents water from travelling into or out of
       the tunnels,” thereby establishing the third prong of the fixture
       criteria. Dkt. 18-12 at 5 (emphasis added). Pursuant to this analysis,
       the steel liner is real property, or at least it was real property at the
       time that the alleged defects resulted in the failure of the
       circumferential welds.

Travelers Prop. Cas. Co. of Am. v. N.W. Pipe Co., 2017 WL 2687652, at *7.

This approach certainly seems consonant with the CGL policy at issue here,

with the allegation here of injury occurring with the risers’ installation, and

with New York law.

             New York law on the criteria of a fixture matches the law applied

in Travelers Prop.: “To meet the common-law definition of fixture, the

personalty in question must: (1) be actually annexed to real property or

something appurtenant thereto; (2) be applied to the use or purpose to

which that part of the realty with which it is connected is appropriated; and,

                                        32
(3) be intended by the parties as a permanent accession to the freehold.”

Matter of Metromedia, Inc. (Foster & Kleiser Div.) v. Tax Commn. of City of

N.Y., 60 N.Y.2d 85, 90, 455 N.E.2d 1252 (1983) (citations omitted). The

parties have not employed this test, identified these fixture criteria, or

presented the facts necessary for determining this exclusion. Based on the

summary judgment record to date, the risers would appear to meet this

fixture definition. Because “real property” is expressly eliminated from the

definition of “Your Product,” the defendant Aspen is not entitled to summary

judgment on this exclusion as argued in its original memorandum, ECF#

342.

Impaired Property

             Exclusion G states that the policy does not apply to:

       “Property Damage to “Impaired Property” or property that has not
       been physically injured arising out of:
       (1) a defect, deficiency, inadequacy or dangerous condition in “Your
       Product’ or ‘Your Work’; or
       (2) a delay or failure by you or anyone acting on your behalf to
       perform a contract or agreement in accordance with its terms.”
       This Exclusion G does not apply to the loss of use of other property
       arising out of sudden and accidental physical injury to “Your Product”
       or “Your Work after it has been put to its intended use.

ECF# 284-1, p. 14. The Policy defines “Impaired Property” in this way:

       “Impaired Property” means tangible property, other than “Your
       Product”, or “Your Work”, that
       (1) cannot be used or is less useful because:
             (a) it incorporates “Your Product” or “Your Work” that is known
             or thought to be defective, deficient, inadequate, or dangerous;
             or
             (b) you have failed to fulfill the terms of a contract or
             agreement; and

                                       33
      (2) can be restored to use by:
            (a) the repair, replacement, adjustment, or removal of “Your
            Product” or “Your Work”; or
            (b) your fulfillment of the terms of such contract or agreement.

ECF# 284-1, p. 9.

            Aspen argues that, “[a]ny non-damaged product is either

‘Impaired Property’ (as defined above) or ‘property which has not been

physically injured’ and is therefore excluded under the ‘Impaired Property’

exclusion.” ECF# 342, p. 52. Aspen also notes that the exclusion’s exception

for property put to its intended use “does not apply to the four uncompleted

plants” because they were not used. Id. Aspen wants this exclusion to bar all

coverage for replacement damages, “because the removal of undamaged

product was caused by a defect in the risers.” Id. Aspen emphasizes that

this exclusion operates whether the defective work was done by a

subcontractor or not, citing Pavarini Constr. Co., Inc. v. Continental Ins. Co.,

304 App. Div. 2d 501, 759 N.Y.S.2d 56 (2003). As authority for this

exclusion’s applicability, Aspen relies on two unpublished decisions: Big-D

Constr. Midwest, LLC v. Zurich Am. Ins. Co., 2018 WL 3025066 (D. Utah

Jun. 18, 2018), corrected and superseded by, 2018 WL 3849923 (D. Utah

Aug. 13, 2018); and Acceptance Ins. Co. v. Ross Contractors, Inc., 2008 WL

2796593 (Minn. App. Jul. 22, 2008), rev. denied, (Oct. 1, 2008).

            B&V first summarily argues the exclusion does not apply because

the property damaged was the JBRs which is B&V’s work, and “Impaired

Property” is defined above as “tangible property, other than . . . ‘Your

                                      34
Work.’” ECF# 284-1, p. 9. B&V string cites authorities showing the

agreement between commentators and courts, “that where non-defective

work or property must be damaged to remove defective property, the

impaired property exclusion does not apply.” ECF# 345, p. 78. B&V

distinguishes Pavarini as involving a different policy with an unknown

definition of “Impaired Property.” Finally, B&V points out that the broad

application of this exclusion means, “several policy provisions would be

rendered superfluous—a prohibited result under the Tenth Circuit’s

reasoning.” Id. at p. 79.

            In reply, Aspen goes through several of the B&V’s citations

denying they discussed the “impaired property” exclusion and distinguishing

another on the facts. Aspen argues for following Travelers Cas. & Surety Co.

v. Dormitory Authority State of N.Y., 732 F. Supp. 2d 347, 366 (S.D.N.Y.

2010); Island Lathing & Plastering v. Travelers Indem. Co., 161 F. Supp. 2d

278 (S.D.N.Y. 2001). Aspen maintains, “New York cases apply the ‘impaired

property’ exclusion to the non-damaged parts of all JBRs which were

required to be removed and replaced because of the defective components.”

ECF# 348, p. 23.

            Looking first at Aspen’s citations, the court agrees that the

Pavarini lacks sufficient details for it to be applied here correctly. The

unpublished decision in Big-D Construction involved Utah and Minnesota law,

and its analysis does not address how these provisions are typically read and


                                       35
applied. The Minnesota Court of Appeals in Acceptance addresses the

“impaired property” exclusion noting first:

      The reach of exclusion m is difficult to determine. Because it is part of
      a standard, insurance-industry-wide policy provision, there is caselaw
      from other jurisdictions and secondary commentary summarizing that
      caselaw and analyzing the exclusion. See, e g., 4 Philip L. Bruner &
      Patrick J. O'Connor, Bruner and O'Connor on Construction Law §
      11.49, at 166-74 (2002); 2 Allan Windt, Insurance Claims and
      Disputes: Representation of Insurance Companies and Insureds §
      11.21, at 530-31 (4th ed.2001); 3 Robert J. Franco, Insurance
      Coverage for Faulty Workmanship Claims under Commercial General
      Liability Policies, 30 Tort & Ins. Law J. 785, 800-02 (1995). Bruner and
      O'Connor cite other commentators and courts expressing frustration
      with the complexity of exclusion m, its untoward reach, and its limited
      actual application. See 4 Bruner & O'Connor, supra, § 11.49, at 169-
      75. We recognize this confusion. We note that “[i]f policy language is
      ambiguous, it must be interpreted in favor of coverage [and that
      policy] exclusions are read narrowly against the insurer.” . . . .
             . . . The potential scope of exclusion m is breathtaking; it could
      vitiate the insuring clause of the policy and eliminate all coverage. This
      clash between the possible broad scope of the exclusion and the
      intended coverage creates an ambiguity in the meaning of the
      exclusion.
             Acceptance does not argue for this broad effect of exclusion m.
      Instead, Acceptance asserts that because the loss-of-profit damages
      are tied to contract claims, exclusion m only eliminates loss of profits
      as an element of damages. However, coverage here was based on the
      negligence, not the breach of contract.
             . . . We adopt the same reasoning to conclude that exclusion m
      does not preclude coverage and recovery by Nolan for lost profits.

Acceptance Ins. Co. v. Ross Contractors, Inc., 2008 WL 2796593, at *11-12.

(Minn. App. July 22, 2008). Interestingly, Acceptance supports reading this

complex and ambiguous exclusion in favor of the insured, in keeping with

the exclusion’s narrow purpose, and in furtherance of preserving the policy’s

basic coverage terms. Aspen’s reply also overstates its position in arguing

that its two “New York cases” show that New York law reads this exclusion

                                      36
more broadly than argued by B&V. First, Travelers Cas. and Surety Co.,

applied New Jersey law. Second, Island Lathing & Plastering, reads and

applies the exclusion summarily as an alternative ground for finding the

insurer had no duty to defend, 161 F. Supp. 2d at 288-89.

            The “impaired property” exclusion, as the Minnesota Court of

Appeals noted above, is complex and vulnerable to expansive readings that

“could vitiate the insuring clause.” 2008 WL 2796593, at *11. “To negate

coverage by virtue of an exclusion, an insurer must establish that the

exclusion is stated in clear and unmistakable language, is subject to no other

reasonable interpretation, and applies in the particular case.” Village of

Sylvan Beach, N.Y. v. Travelers Indem. Co., 55 F.3d 114, 115-16 (2nd Cir.

1995)(internal quotation marks and citation omitted). Not only has Aspen

not carried this burden, but it seeks to apply this exclusion against the

removal and replacement costs for non-damaged parts which is beyond the

intended purpose of this exclusion.

            The court’s application of this exclusion is instructed by the

history and purpose of this exclusion and by how most courts have

construed and applied it:

             The concept of “impaired property” first surfaced in 1986. Before
      that time, however, the standard CGL policy contained an exclusion
      intended to address claims that losses were incurred as a result of the
      insured’s failure to perform its obligations. Exclusion m of the 1973
      CGL form, known as the “failure to perform” exclusion, precluded
      coverage for loss of use damages where no physical injury was present
      resulting from: (1) a delay in or lack of performance by the insured or
      (2) the failure of the insured’s products or work to meet a level of

                                      37
      performance, quality, fitness or durability warranted or represented by
      the insured.
            The 1973 “failure to perform” exclusion addresses the “loss of
      use” aspect of “property damage.” . . . .
            ....
            Given the interpretation challenges posed by the 1973 form
      exclusion, many hoped that the revisions to the exclusion would
      provide a clearer picture. Unfortunately, the exclusion has not become
      simpler. The introduction of the concept of “impaired property” has
      created a new set of challenges. Commentators have opined that the
      new exclusion is “too complex to receive a uniform interpretation.”
      Others have found the new exclusion to be “tricky.” One commentator
      has gone so far as to conclude that the exclusion is subject to attack
      as “unintelligible or at least ineffective to overcome the insured’s
      reasonable expectations of coverage.”
            ....
            The “impaired property” exclusion applies to two classes of
      property. The first, “impaired property” means tangible property, other
      than “your product” or “your work,” that cannot be used or is less
      useful because your defective work has been incorporated into it
      where such property can be restored through the repair or
      replacement of your work. The second class of property is “that
      [which] has not been physically injured. Therefore, if there is physical
      injury to tangible property, the second class of property implicated by
      the impaired property exclusion does not come into play.
            “Impaired property” denotes property that is different from the
      insured’s work. In the normal case, the exclusion would have no
      application where the damage, including the loss of use, occurs to the
      construction performed by the insured or its subcontractors. In
      addition to not applying where usefulness may not be restored by the
      repair of the insured’s work, courts have held the exclusion
      inapplicable where the repair or replacement of the insured’s work
      would cause physical injury to other property.

4 Pt. 2 Philip L. Bruner and Patrick J. O’Connor, Jr., Bruner and O’Connor on

Construction Law § 11:264 (2018) (footnotes and citations omitted); see

also 9 No. 2 Lee H. Shidlofsky, Journal of the American College of

Construction Lawyers (Aug. 2015); see generally 9A Steven Plitt, et al.,

Couch on Insurance Third Edition § 129.23 (2018) (footnotes and citations


                                     38
omitted); see, e.g., Maryland Casualty Co. v. Mid-Continent Casualty Co.,

725 Fed. Appx. 699, 711 (10th Cir. Mar. 20, 2016) (exclusion did not reach

damage claims other than loss of use of personal property); Standard Fire

Ins. Co. v. Chester O’Donley & Associates, Inc., 972 S.W.2d 1, 10 (Tenn. Ct.

App. 1998) (“The effect of the ‘impaired property’ exclusion is to bar

coverage for loss of use claims . . . when there has been no physical injury

to property other than the insured’s work itself. The exclusion does not apply

. . . if the insured’s work cannot be repaired or replaced without causing

physical injury to other property.” (citations omitted)), appeal denied, (Jul.

6, 1998).

            Owing in large part to the complex and ambiguous terms

employed in this exclusion, Aspen’s application of it here lacks clarity. Aspen

takes the general position that, “[a]ny non-damaged product is either

‘Impaired Property’ (as defined above) or ‘property which has not been

physically injured’ and is therefore excluded under the ‘Impaired Property’

exclusion (assuming that the replacement of such non-damaged product

even involves ‘physical harm’ to the property of a third party).” ECF# 342,

p. 52. Aspen, however, fails to show how any of the JBRs’ “non-damaged

property” is “tangible property other than . . . [B&V’s] ‘Your Work’ . . . .”

ECF# 284-1, p. 9 (Definition of “Impaired Property”). The policy defines

“Your Work,” to be B&V’s “work or operations performed by” B&V or on

behalf of B&V. ECF# 284-1, p. 12. Thus, Aspen fails to show that the first


                                       39
class of property covered by this exclusion, “Impaired Property,” meaning

tangible property other than “Your Work,” is involved here. See Scott C.

Turner, Insurance Coverage of Construction Disputes § 26.7 (2018) (“The

work of a general contractor qualifies as its ‘your work’ such that it cannot

be ‘impaired property,’ so the exclusion cannot apply.”); see, e.g., Archer W.

Contractors, LTD v. Liberty Mutual Fire Ins. Co., 2015 WL 11004493, at *7

(C.D. Cal. Mar. 31, 2015), (“Because all of the damages alleged were to

materials, parts, or equipment built or furnished by AWC, and AWC had

expansive responsibility for the Project, the damages are therefore

encompassed by the ‘Your Product or Your Work’ exception to the Impaired

Property definition, and do not constitute Impaired Property under the

meaning of the National Union Policy.”), aff'd sub nom., Archer W.

Contractors, Ltd. v. National Union Fire Ins. Co. of Pittsburgh, Pennsylvania,

680 Fed. Appx. 604 (9th Cir. 2017)(unpub.); Durbrow v. Mike Check

Builders, Inc., 442 F. Supp. 2d 676, 684 (E.D. Wis. 2006) (Insured’s

construction of the whole house was its work, so exclusion does not apply).

            Aspen also argues the exclusion applies here to the second class

of property, that is, “property that has not been physically injured arising

out of: (1) a defect, deficiency, inadequacy or dangerous condition in ‘Your

Product’ or ‘Your Work.’” ECF# 284-1, p. 14. Aspen applies the exclusion

saying, “the JBR replacement claim is excluded in its entirety because the

removal of undamaged product was caused by a defect in the risers. That is


                                      40
exactly the nature of the claim being made here.” ECF# 342, p. 52. Again,

Aspen’s argument runs up against the actual wording and the general

meaning of this exclusion. First, the wording of the exclusion actually says

there is no coverage for property damage to property “that has not been

physically injured arising out of” a defect in “Your Work.” ECF# 284-1, p. 14.

In arguing the removal (the damage) of the undamaged product was caused

by a defect in the risers, Aspen appears to be showing the physical injury

here did arise out of a defect in B&V’s “work or operations by . . . [it] or on

[its] . . . behalf.” ECF# 284-1, p. 12 (Definition of “Your Work”). Aspen’s

application does not match the meaning of this exclusion which is to bar

“coverage for loss of us of tangible property of others that is not physically

damaged by the insured’s defective product.” America Online, Inc. v. St.

Paul Mercury Ins. Co., 347 F.3d 89, 98 (4th Cir. 2003)(“This exclusion places

a limitation on the coverage of consequential damages, restricting coverage

to loss of use of other persons’ properties that are physically damaged.”).

Second, this exclusion does not apply “if the insured’s work cannot be

repaired or replaced without causing physical injury to the other property.”

9A Steven Plitt, Couch on Insurance Third Edition § 129.23 (2018). When

the fixing of faulty components results in the destruction and replacement of

other components, the fix itself “necessitated injury to tangible property,

and the injury was unquestionably physical.” U.S. Metal, Inc. v. Liberty

Mutual Group, Inc., 490 S.W.3d 20, 28 (Tex. 2015), reh’g denied, (Jun. 17,


                                       41
2016). “This exclusion should not apply to eliminate coverage where the

incorporation of the defective work or product does no actual physical

damage to tangible property but the removal or repair of that work or

product has or will physically injury other property.” Scott C. Turner,

Insurance Coverage of Construction Disputes § 26:19 (2019) (citing in part,

DeWitt Constr. Inc. v. Charter Oak Fire Ins. Co., 307 F.3d 1127, 1135 (9th

Cir. 2002), as amended on denial of reh’g and reh’g en banc (Dec. 4, 2002);

North Star Mut. Ins. Co. v. Rose, 27 F. Supp. 3d 1250, 1254 (E.D. Okla.

2014)). Aspen has not carried its burden in showing this exclusion bars

coverage for B&V’s property damages incurred in removing, injuring or

destroying other parts to repair or replace the defective components.

Replacement

            Exclusion H reads that the policy is inapplicable for:

      Damages claimed for any loss, cost or expense incurred by you or
      others for the loss of use, withdrawal, recall, inspection, repair,
      replacement adjustment, removal or disposal of:
      (1) “Your Product”;
      (2) “Your Work”; or
      (3) “Impaired Property”;
      if such product, work or property is withdrawn or recalled from the
      market or from use by any person or organization because of a known
      or suspected defect, deficiency, inadequacy, or dangerous condition in
      it.

ECF# 284-1, p. 14. Aspen reads this exclusion to extinguish coverage for

B&V’s claim for damages from “’repair, replacement, adjustment, removal or

disposal’ of the JBR internals due to a ‘defect, deficiency, inadequacy, or

dangerous condition.’” ECF# 342, p. 53. Aspen contends this exclusion is

                                      42
intended to deny coverage for the mere discovery of a defective product

when the product has yet to fail in use. As examples of this exclusion’s

application, Aspen cites Big-D Construction Midwest, LLC v. Zurich American

Insurance Co., 2018 WL 3849923 (D. Utah Aug. 13, 2018), as barring

coverage of a general contractor’s costs in removing other building parts so

it could replace the non-conforming lumber, and Nash v. Baumblit Const.

Corp., 72 App. Div. 3d 1037, 1040, 902 N.Y.S.2d 99, 102 (2010), as barring

a general contractor’s recovery for restoration and repair work performed

due to a defective renovation of a home. See also Flynn v. Timms, 199 App.

Div. 2d 873, 606 N.Y.S.2d 352 (1993).

            In response, B&V reads this Exclusion H to exclude “coverage for

costs incurred to recall products from the market or remove work from use

where there has been no resulting ‘Property Damage,’ but the work is

recalled or withdrawn from use to repair a known or suspected deficiency.”

ECF# 345, p. 79. B&V argues the exclusion does not apply when the defect

has already caused resulting property damage and cites Thruway Produce,

Inc. v. Mass. Bay Ins. Co., 114 F. Supp. 3d 81 (W.D.N.Y. 2015). Aspen’s

expansive application of this exclusion, according to B&V, would vitiate key

coverage and would render meaningless the coverage provided in the

subcontractor exception. B&V distinguishes Nash as not involving a

subcontractor’s defective work and damages to other work.




                                     43
            In reply, Aspen counters that the wording of this exclusion is not

restricted to product recalls but includes “withdrawals.” Aspen argues:

      Parsing the language of the exclusion, the JBRs were ‘withdrawn . . .
      from use’ by B&V because of ‘a known or suspected defect. . . . Even
      B&V admits as much. (See, Dkt. #345, at 64). B&V contends that the
      JBRs “were damaged by the incorporation and required replacement of
      defective gas risers.” (Id). Even before the phrase “any person or
      organization” was added to the exclusion by ISO in 1986, broadening
      the exclusion to limit coverage, New York Courts explained that this
      exclusion applied to a named insured’s withdrawal of its products, but
      not to a third party claimant’s withdrawal of them. Thomas J. Lipton,
      Inc. v. Liberty Mut’l. Ins. Co., 34 N.Y.2d 356, 314 N.E.2d 37 (1974).

ECF# 348, p. 24. Aspen maintains this exclusion applies to the general

contractor’s costs in repairing a subcontractor’s defective work and cites,

Hathaway Development Co., Inc. v. Illinois Union Ins. Co., 274 Fed. Appx.

787 (11th Cir. 2008); Kay Bee Builders, Inc. v. Merchant’s Mut. Ins. Co., 10

App. Div. 3d 631, 632, 781 N.Y.S.2d 692 (2004).

            This exclusion presents another example where the wording is

susceptible to being stretched beyond the exclusion’s apparent purpose. The

Tenth Circuit has already said in this case, “Allowing CGL policies to cover

construction defects caused by a subcontractor comports with the purpose of

liability insurance—to protect the contractor not the property owner.” 882

F.3d at 968. This finding certainly impacts how this court must read and

apply this exclusion. The New York Court of Appeals has interpreted this so-

called sistership exclusion mindful of the foreseeable coverage under the

policy and against the insurer due to the exclusion’s ambiguity:



                                      44
      To say that the categories of damage claimed here by Lipton do not
      fall within such coverage would appear to exclude what, as a practical
      matter, would usually be some of the largest foreseeable elements of
      such damage. Such an interpretation, . . . , would render the coverage
      nearly illusory.
             It is fundamental that ambiguities in an insurance policy must be
      construed against the insurer (Greaves v. Public Serv. Mut. Ins. Co., 5
      NY2d 120, 125; see 29 N. Y. Jur., Insurance, §§ 617, 619, pp. 607,
      609). This is particularly so as to ambiguities found in an exclusionary
      clause (Sincoff v. Liberty Mut. Fire Ins. Co., 11 NY2d 386, 390-391;
      see 29 N. Y. Jur., Insurance, § 623, p. 615). We cannot think that,
      given the economic and factual setting in which these policies were
      written, an ordinary business man in applying for insurance and
      reading the language of these policies when submitted, would not have
      thought himself covered against precisely the damage claims now
      asserted by Lipton. (Cf. 29 N. Y. Jur., Insurance, § 608, p. 597.)

Thomas J. Lipton, Inc. v. Liberty Mut. Ins. Co., 34 N.Y.2d 356, 361, 314

N.E.2d 37 (1974). Thus, the court will follow that precedent which construes

this exclusion against the insurer and which reconciles the policy’s intended

and foreseeable coverage against the exclusion’s limited purpose. It should

be noted that Aspen’s cited case law does not follow this approach in

applying the replacement or sistership exclusion.

            From its own review of commentaries on insurance law, the

court finds the following summary of the exclusion’s purpose and function to

be meaningful, correct, and consistent with New York law:

      Exclusion n is called the “sistership exclusion” and it applies to any
      “recall of products, work or impaired property.” CGL Policy, Section
      I.2(n). Exclusion n protects insurance companies against liability for
      the costs of recalls. See, e.g., Forest City Dillon, Inc. v. Aetna Cas. &
      Sur. Co., 852 F.2d 168, 173 (6th Cir. 1988). The clause excludes
      “damages claimed for any loss” if a “product ... is withdrawn or
      recalled from the market or from use by any person or organization
      because of a known or suspected defect, deficiency, inadequacy or
      dangerous condition in it.” CGL Policy, Section I.2(n); Travelers

                                       45
     Indem. Co. v. Acadia Ins. Co., No. 1:08–CV–92, 2009 WL 1320965, at
     *8 n. 7 (D.Vt. May 8, 2009) (“The ‘sistership exclusion’ deals with
     withdrawing or recalling damaged property from the market....”).
     “Insurance companies ... developed the ‘sistership’ clause to make
     clear that, while they intended to pay for damages caused by a
     product that failed, they did not intend to pay for the costs of recalling
     products containing a similar defect that had not yet failed.” Forest
     City Dillon, 852 F.2d at 173.
            Harleysville asserts that R.I Pools has effectively “recalled” its
     shotcrete from the market. But this argument fails, because no “recall”
     occurred in this case. “[T]he sistership exclusion does not apply to a
     product that has failed, but only to a ‘sister’ product withdrawn after
     failure of the first product.” Am. Home Assurance v. Libbey–Owens–
     Ford Co., 786 F.2d 22, 25 (1st Cir. 1986); Forest City Dillon, 852 F.2d
     at 173; Gulf Miss. Marine Corp. v. George Engine Co., Inc., 697 F.2d
     668, 674 (5th Cir. 1983); Imperial Cas. & Indem. Co. v. High Concrete
     Structures, Inc., 858 F.2d 128, 136 n. 9 (3d Cir. 1988) (“Sistership
     provisions ... do not exclude coverage of damages arising from a
     defective product when no sister products are involved.”); Todd
     Shipyards Corp. v. Turbine Serv., Inc., 674 F.2d 401, 419 (5th Cir.
     1982); Fireman's Fund, 2008 WL 4066096, at *12 (finding Seventh
     Circuit's conclusion in Sokol that Exclusion n barred coverage
     inapplicable because that case involved preventative measures,
     whereas in the case before the court, the product had already caused
     damage).
            Here, no “sister” product was recalled. Paramount seeks
     coverage for the damage actually caused by its defective product; it
     does not seek coverage for the removal of its defective shotcrete from
     the market. Therefore, Exclusion n does not bar coverage in this case.

Harleysville Worcester Ins. Co. v. Paramount Concrete, Inc., 10 F. Supp. 3d

252, 270–71 (D. Conn. 2014); see, North Star Mut. Ins. Co. v. Rose, 27 F.

Supp. 3d 1250, 1254 (E.D. Okla. 2014); Scott C. Turner, Insurance

Coverage of Construction Disputes §§ 34:1-3 (2d ed. 2018); 9A Steven Plitt,

et al., Couch on Insurance § 129:24 (3rd ed. 2018); 3 Allan D. Windt,

Insurance Claims and Disputes § 11.13 (6th ed. 2018). Turner’s

commentary observes:


                                     46
     Many cases and commentators, looking to the insurer’s original intent,
     have concluded that “withdrawal” is limited to product recall situation.
     Insurance companies . . . developed [this exclusion] to make clear
     that, while they intended to pay for damages caused by a product that
     failed, they did not intend to pay for the costs of recalling products
     containing a similar defect that had not yet failed. . . . The exclusion
     is designed to limit the insurer’s exposure in cases where because of
     the actual failure of the insured’s product, similar products are
     withdrawn from use to prevent the failure of those other products,
     which have not yet failed but are suspected of containing the same
     defect. Thus, the exclusion is limited to the costs of withdrawing sister
     products of work for precautionary purposes and does not apply to
     claims involving property damage to product or work that has already
     failed.
            This is a terribly significant distinction for construction claims,
     where very little work has a sister piece of work. Thus, the vast
     majority of construction claims are unaffected by the exclusion on this
     ground alone. Thus, one insurance industry commentary concludes,
     although many insurers cite this exclusion in response to a defective
     work claim on a construction project, it usually does not apply because
     a construction product is regarded as unique completed operation and
     not a mass-produced product subject to a recall.

Scott C. Turner, Insurance Coverage of Construction Disputes § 34:3 (2d ed.

2018) (internal quotation marks, footnotes and citations omitted). Windt’s

commentary adds:

     The most significant restriction on the applicability of the sistership
     exclusion is that although, according to its terms, the exclusion applies
     whether the insured’s product is withdrawn from the “market or from
     use,” the courts have, in general, not applied the exclusion if the
     insured’s product has already been put to use. In fact, there are a few
     cases that have explained that the exclusion applies only to recalls.
     The theory behind the incorporation cases is that (a) the sistership
     exclusion applies only to preventative or curative actions, and (b) once
     incorporation has taken place, the damage has already taken place, so
     the withdrawal is not merely a preventative measure.

3 Allan D. Windt, Insurance Claims and Disputes § 11.13 (6th ed. 2018).

           In light of these authorities and New York case law, the court


                                     47
finds the sistership exclusion inapplicable as B&V is not seeking preventative

damages to sister pieces associated with the withdrawing or removing a

product from the market. See Stonewall Ins. Co. v. Asbestos Claims Mgt.

Corp., 73 F.3d 1178, 1211 (2d Cir. 1995), opinion modified on denial of

reh’g, 85 F.3d 49 (2d Cir. 1996) (applying New York law and acknowledging

“the case law narrowly construing the sistership exclusion and the ambiguity

in the relevant policy language”); Truax v. Hovey, Ltd. v. Aetna Cas. & Sur.

Co., 122 A.D.2d 563, 504 N.Y.S.2d 934, 935 (N.Y. App. Div. 1986) (“Since

the claim in this case did not involve withdrawal of the insulation from the

market,” the exclusion as designed does not apply.). And, even if the

defective gas risers resulted in the non-use of some of the JBRs, this

exclusion does “not preclude coverage for damage” caused by the defective

product or work to other property that occurred with its incorporation. See

Stonewall, 73 F.3d at 1211; see generally 3 Allan D. Windt, Insurance

Claims and Disputes § 11.13 n. 8 (Truax, despite its broad holding, “could

be explained on the basis that the sistership exclusion was inapplicable

because the insured’s defective product had already, by virtue of its

incorporation, damaged the product into which it had been incorporated.”).

Consistent with its holdings above and the Tenth Circuit’s findings on

damages, the court finds that the incorporation of the subcontractors’

defective work into the JBRs already damaged them making the sistership

exclusion inapplicable.


                                      48
            Finally, the court agrees that applying the sistership exclusion

broadly would render subcontractor coverage illusory and would conflict with

the Tenth Circuit’s reading of this policy. Support for this conclusion comes

from Lipton and from the following analysis by the West Virginia Supreme

Court:

      First, as we previously observed with respect to Exclusion M, applying
      Exclusion N [sistership exclusion] to preclude coverage for Ms.
      Cherrington's loss of use of her property would produce an absurd and
      inconsistent result with the policy's coverage provisions. See Syl. pt. 2,
      D'Annunzio, 186 W.Va. 39, 410 S.E.2d 275. The policy at issue in this
      case specifically provides coverage for the work of subcontractors. A
      natural consequence of damages occasioned by defective work would
      be loss of use of that defective structure or portion thereof. To apply
      this exclusion to preclude coverage for the damages occasioned by the
      very same work that the policy expressly covers would render such
      coverage illusory and would be contrary to the policy's stated intention
      to provide indemnity for this specific loss. See Syl. pt. 5, in part,
      McMahon, 177 W.Va. 734, 356 S.E.2d 488 (holding that insurance
      policy exclusions “will be strictly construed ... in order that the purpose
      of providing indemnity not be defeated”). Thus, we find that Exclusion
      N does not apply to preclude coverage in this case.

Cherrington v. Erie Ins. Property and Cas. Co., 231 W.Va. 470, 745 S.E.2d

508, 528 (2013). For all these reasons, the court finds that B&V has not

carried its burden of showing this exclusion extinguishes coverage for B&V’s

claim for damages based on the repair, replacement, adjustment, removal or

disposal of the JBR internals due to a defect, deficiency, inadequacy, or

dangerous condition.

Exhaustion of Underlying Coverage to Trigger Aspen Excess Policy

            As an excess insurer, Aspen argues establishing the attachment

point of its policy and any attachment credits from B&V’s settlements are

                                       49
critical. It is uncontroverted that “B&V is not seeking coverage from

Aspen/Catlin for any design changes or betterments to the JBRs upon

rebuilding.” ECF# 345, p. 36, ¶ 284. Aspen recognizes the amount of rebuild

expenses covered is a question of material fact but argues the issues of

attachment could reduce or even moot B&V’s claim.

            The Policy’s insuring agreement provides in pertinent part:

      We will pay on behalf of the “Insured” those sums in excess of the
      “Retained Limit” which the “Insured” by reason of liability imposed by
      law or assumed by the “Insured” under contract prior to the
      “Occurrence”, shall become legally obligated to pay as damages for:
            (a) “Bodily injury” or “Property Damage” occurring during the
      Policy Period stated in Item 4 of the Declarations (Policy Period) and
      caused by an “Occurrence”: . . . .

ECF# 284-1, p. 7. The Policy defines “Retained Limit” as follows:

      “Retained Limit” means whichever of the following is applicable:
      (1) with respect to any “Occurrence” that is covered by “Underlying
      Insurance” or any other insurance, the total of the applicable limits of
      the “Underlying Insurance” plus the applicable limits of any other
      insurance; or
      (2) with respect to any “Occurrence” that is not covered by
      “Underlying Insurance” or any other insurance, the amount of the Self-
      Insured Retention stated in Item 5(c) of the Declarations (the “Self-
      Insured Retention”).

ECF# 284-1, p. 11. Aspen sweepingly argues the definition of “Retained

Limit” makes its policy excess to all underlying insurance and all other

insurance, including “property, professional liability, MTI

subcontractor/liability policies.” ECF# 342, p. 55.

            Aspen seeks summary judgment on the following two

attachment issues: (1) whether the Aspen policy is triggered if there is


                                       50
coverage remaining in the underlying policy, and (2) if triggered, what is the

Aspen policy’s attachment point? ECF# 342, p. 56. B&V also moves for

summary judgment that the retained limit requirement under the Aspen

policy “has been satisfied by payment or credit for the applicable limits of

the Zurich primary policy; and, that the ‘other insurance’ component of

Retained Limit has been met by crediting either the actual net settlement

amounts obtained from the MTI general liability policies or, with respect to

the Endorsement 35 Named Projects by application of the ‘Subcontractors’

own limits of USD 5,000,000.’” ECF# 338, pp. 1-2. Because the issues are

overlapping, the court addresses both motions at the same time.

Actual Payment and/or Credit for Underlying Coverage

            According to Aspen, New York law requires exhaustion by actual

payment of underlying coverage when the excess policy requires the same.

The court finds that Aspen’s cited decisions have policies that clearly

conditioned attachment of excess coverage upon the “payment of losses

thereunder.” See, e.g., Federal Ins. Co. v. Estate of Gould, 2011 WL

4552381, at *7 (S.D.N.Y. Sep. 28, 2011), aff’d, 719 F.3d 83 (2nd Cir.

2013); Forest Laboratories, Inc. v. Arch Ins. Co., 116 A.D.3d 628, 984

N.Y.S.2d 361, 362 (N.Y. App. Div. 2014) (excess policy required exhaustion

through “actual payment” of underlying policy’s limit), appeal den., 24

N.Y.3d 901 (2014); Cooper v. Certain Underwriters at Lloyd’s, London, 716

Fed. Appx. 735, 736 (9th Cir. Mar. 30, 2018)(“excess policy unambiguously


                                      51
required exhaustion of underlying limits through payment by the insurers

rather than payment by the insured”). Believing these authorities support

the blanket application of this rule here, Aspen argues its excess policy has

not been triggered because the underlying Zurich policies were not

exhausted by actual payment.

              Conceding there is not exhaustion by actual payment here, B&V

contends the excess policy here allows it to use “gap filling” between the

Zurich settlement and the underlying insurance limits found in Schedule A to

calculate the triggering point for coverage. B&V argues this is not contrary to

New York law. Unlike the case law cited by Aspen, the excess policy here

does not expressly require actual payment by the underlying insurer for

exhaustion.

              Specifically, the policy provides that Aspen will pay “those sums

in excess of the ‘Retained Limit,’” ECF# 284-1, p. 7, that is defined, in part,

to mean “with respect to any ‘Occurrence’ that is covered by ‘Underlying

Insurance’ or any other insurance, the total of the applicable limits of the

‘Underlying Insurance’ plus the applicable limits of any other insurance,”

ECF# 284-1, p. 11. Noticeably absent from these terms is any language

requiring full payment of applicable limits. Instead, the policy refers

generally to “applicable limits” and does not expressly require the insurer’s

payment of those limits. B&V points to a line of relevant New York precedent

in this regard:


                                       52
      Plaintiff cites a single case in support of its contention that the policies
      permit the insured to fill the gap. In Zeig v. Massachusetts Bonding &
      Insurance Co., 23 F.2d 665 (2d Cir. 1928), the court interpreted an
      excess policy that required the primary insurance to be “exhausted in
      the payment of claims to the full amount of the expressed limit.” Id. at
      666. The court found that this language was ambiguous and did not
      require the underlying insurer to make full payment in cash on its
      policies, holding that the “claims are paid to the full amount of the
      policies, if they are settled and discharged, and the primary insurance
      is thereby exhausted.” Id. The court noted that the parties could have
      made full payment in cash a condition precedent for the excess
      insurance, but that the defendant had “no rational interest in whether
      the insured collected the full amount of the primary policies, so long as
      it was only called upon to pay such a portion of the loss as was in
      excess of the limits of the policies.” Id. Zeig, which remains a “seminal
      decision interpreting New York insurance law” in the Second Circuit,
      Lexington Ins. Co. v. Tokio Marine & Nichido Fire Ins. Co., No. 11 CIV.
      391 DAB, 2012 WL 1278005, at *3 (S.D.N.Y. Mar. 28, 2012)
      (collecting cases relying on Zeig), stands for the proposition that New
      York law permits an insured to fill the gap left by below-limits
      settlement with an underlying insurer where the policy leaves the
      terms “payment” or “exhaustion” ambiguous.

Hopeman Brothers, Inc. v. Contl. Cas. Co., 307 F. Supp. 3d 433, 472 (E.D.

Va. 2018)(applying New York law). Based on New York precedent referenced

here, Aspen’s coverage language lacks an express requirement of the

underlying insurer’s actual payment and can be read as ambiguous over

whether B&V can fill the gap. See Hopeman, 307 F. Supp. 2d at 476. There

is more here. Condition G of Aspen’s policy not only confirms there is no

triggering requirement of actual payment by the underlying insurer, but it

can be read even to allow the insured’s gap filling: “(1) We will have liability

for any one ‘Occurrence’ only when the amount of the ‘Retained Limit’ with

respect to such ‘Occurrence’ has been paid by: (a) the ‘Insured’; (b) us on

behalf of the “insured’ (other than under this policy); or (c) the ‘Insured’s’

                                       53
underlying insurer.” ECF# 284-1, p. 18. Thus, the court grants partial

summary judgment for B&V on the issue of the Aspen policy permitting a

below-limits settlement with the underlying insurer and the insured filling

the gap for exhaustion.

Amount of Coverage Credited under the Zurich Policies

            Aspen argues that should the court rule against the actual

payment requirement then the court alternatively should find that Aspen is

“entitled to the following” credits under the Zurich policies:

      (1) an attachment credit of $16 million in underlying insurance for the
      course of construction claims per the Zurich policies; (2) an
      attachment credit of $4 million in completed operations claims relating
      to the Zurich policies; (3) a credit equal to the $15 million received
      from the MTI insurers which is allocated across all covered plants; and
      (4) a minimum attachment credit of $5 million for the Clifty Creek and
      Kyger Creek plants.

ECF# 342, p. 62. Besides addressing Aspen’s arguments in support of these

amounts alleged to be credits, the court also will decide Aspen’s other

arguments for additional credits.

$16 Million Credit for Course of Construction Claims and $4 Million
Completed Operations Credit for both policies

            Schedule A of Aspen’s policy sets out the schedule of Zurich’s

underlying commercial general liability (“CGL”) coverage as $2 million for

each occurrence, $4 million general aggregate per location/project, and $4

million for products-completed operations period aggregate. Aspen observes

that Zurich issued two CGL policies, one for 2007/2008 and one for

2008/2009, and each has the same schedule of limits. Aspen summarily

                                       54
proposes first that the limits for both Zurich policies must be exhausted

before coverage under its policy is triggered. Aspen then wants the

aggregate limit of $4 million applied to each of the four uncompleted plants

resulting in a $16 million credit.

            B&V articulates its position both in opposing Aspen’s motion and

in seeking its own partial summary judgment on this issue. To Aspen’s

argument that multiple years of Zurich policies are applicable, B&V counters

that “its claim is limited to one Policy period for Occurrences at each JBR,

which are subject to a single policy period.” ECF# 345, p. 84. B&V calls

Aspen’s argument as being “simply wrong,” made “without analysis,” and

unsupported by “any Policy term that requires (or even suggests) that

multiple policy years’ of Underlying Insurance should be included in the

Retained Limit calculation.” Id. B&V explains that its settlement with Zurich

was “to fully resolve its obligations for the AEP Internals Claims under the

2007-2008 Policy.” ECF# 311-4, p. 3. From the Zurich policy, B&V first notes

that the insuring agreement fixes Zurich’s liability to property damage

occurring during the policy period and “includes any continuation, change or

resumption of that . . . ‘property damage’ after the end of the policy period.”

ECF# 338-2, p. 20. Zurich’s policy defines “occurrence” as meaning “an

accident, including continuous or repeated exposure to substantially the

same general harmful conditions.” ECF# 338-2, p. 33. B&V maintains “the

triggering events for B&V’s general liability are in one policy.” ECF# 345, p.


                                      55
86. Finally, B&V further points to what it calls the “anti-stacking” provision in

the Zurich policy:

      If this Coverage Form and any other Coverage Form or policy issued to
      you by us or any company affiliated with us apply to the same
      “occurrence,” the maximum Limit of Insurance under all the Coverage
      Forms or policies shall not exceed the highest applicable Limit of
      Insurance under any one Coverage Form or policy.

ECF# 338-2, p. 16, ¶ 14. B&V’s position is that Zurich’s coverage was

limited to the one policy period because B&V’s liability was triggered by one

occurrence, and while the damages may have continued, Zurich’s coverage

could not be stacked and cannot “exceed the highest applicable Limit of

Insurance under any one Coverage Form or policy.” Id.

            Hoping to evade these plain terms in Zurich’s policy, Aspen also

argues that B&V’s claim really asserts two occurrences. Not only does the

record not support this argument but it runs counter to the Tenth Circuit’s

holding in this case. Black & Veatch Corp. v. Aspen Ins. (UK) Ltd, 882 F.3d

at 965 (“In sum, the property damages at issue were caused by an

“occurrence,” as that term is defined in the Policy.”); Id. at 971 (“Under the

Policy, the damages at issue here were caused by a coverage-triggering

‘occurrence.’”). 882 F.3d at 965. It is uncontroverted that B&V is contending

“that the covered ‘occurrence’ was the installation of defective gas risers.”

ECF# 345, p. 23, ¶ 251. The court finds no support for Aspen’s argument for

multiple occurrences at each plant. As Aspen points out in its reply, ECF#

348, p. 30, there remains an open coverage question because B&V


                                       56
recognizes a question of material fact as to “the date of the Occurrence at

Cardinal 3.” ECF# 345, p. 70. This does not impact the court’s ruling that

Zurich’s anti-stacking provisions preclude involving two policies for the same

occurrence here.

            As for Aspen wanting an aggregate limit credit of $4 million

applied to each of the four uncompleted plants, B&V argues this is contrary

to the Zurich policy’s terms which set an aggregate limit as the most to be

paid for damages per location/project while, in contrast, the occurrence limit

is the most the insurer will pay for damages arising out of any one

occurrence. See Zurich policy, Section III-Limits of Insurance, ECF# 338-2,

pp. 28-29. New York law certainly recognizes this common understanding as

to the difference between the two limits:

      Aggregate Limit
      The maximum sum the insurer can be called upon to pay, regardless
      of the number of occurrences. Insurance policies typically include a
      “per occurrence” limit, which is the maximum sum the insurer can be
      called upon pay, regardless of the number of persons injured in a
      given accident. Absent an ‘aggregate limit,’ there is no limit on the
      number of times the insurer can be called upon to pay the ‘per
      occurrence’ limit for different accidents.

See 33 Sarah B. Biser, et al., N.Y. Prac., New York Construction Law Manual

Appendix 10A (2d ed.) (Dec. 2017); see Unigard Sec. Ins. Co., Inc. v. N.

River Ins. Co., 762 F. Supp. 566, 595 (S.D.N.Y. 1991), aff'd in part, rev'd in

part, 4 F.3d 1049 (2d Cir. 1993)(“The purpose of having an aggregate limit

in addition to an occurrence limit is to cap the indemnity payments made in

a given policy period regardless of the number of occurrences.”). Because

                                      57
B&V’s claim is for one occurrence per plant (location/project), the court

agrees with B&V that the occurrence limit credit of $2 million per

location/project for the 4 uncompleted JBRs or $8 million fulfills the

underlying insurance part of the Retained Limit.

$15 Million Credit from “Other Insurance” MTI’s Insurers and $5 million
attachment credit for the Clifty Creek and Kyger Creek plants

            MTI was B&V’s primary subcontractor for the internal

components at each JBR project. B&V was a named additional insured on

MTI’s general liability policies. The court’s holding above that actual

exhaustion is not required but that the insured can fill the gap on any

retained limits applies with equal force here for “Other Insurance.” The

parties advance several related arguments as to what is the retained limit,

“the applicable limits of any other insurance.” ECF# 284-1, p. 11. The

parties’ briefing reveals that some of the issues are not ripe for summary

judgment.

            Aspen’s motion summarily requests the full $15 million credit for

B&V’s settlement with MTI’s insurers and an additional $5 million credit

under Endorsement 35 as underlying insurance for the two plants having a

contract value exceeding $50 million. For the “other insurance,” B&V asserts

it has properly credited Aspen for its $14.5 million settlement with MTI’s

insurers representing “the exhaustion of two full aggregate limits under both

MTI’s primary and excess policies for two policy periods, plus an additional

$500,000 contribution from MTI’s primary insurer.” ECF# 338, p. 15; ECF#

                                       58
307-1. B&V states these settlement amounts “were first allocated to cover

legal fees and costs in the amount of $5,278.567 and the remaining amount

credited to Retained Limit.” ECF# 338, p. 16. B&V moves for summary

judgment arguing that the actual amounts recovered from the MTI’s insurers

constitutes “the full amount of ‘other collectible insurances available” as to

meet the “Retained Limit” requirement or that Endorsement 35 sets the bar

for other insurance to meet the “Retained Limit.” ECF# 338, pp. 17-18.

            In its summary judgment motion, B&V explains that the

subcontractor MTI’s primary and excess liability policies gave coverage with

limits of $6 million per occurrence and $7 million general aggregate.

Because it aggressively pursued coverage under three policy periods with

multiple occurrences, B&V made a claim for $22 million coverage against

MTI’s insurers, asserting coverage under a third policy period (2009-2010)

for damages at Cardinal 1. ECF# 338, p. 16. B&V ultimately settled for two

full general aggregate limits, plus $500,000, or $14.5 million. B&V also

discusses having kept Aspen informed of all settlement efforts, having asked

Aspen to participate and assist in these recovery efforts, and having received

from Aspen only a reservation of rights and a refusal to participate. B&V

explains that its likelihood of recovery under the MTI’s third policy was

remote and so it accepted the settlement for the two policies. Since Aspen

refused to participate in those settlement negotiations, B&V argues Aspen

cannot now argue for a different outcome and for benefits from its own


                                       59
refusal to engage. “Insurers that refuse to participate in settlement should

not receive a windfall for their intransigence.” ECF# 338, p. 17. B&V’s only

cited authority is E.R. Squibbs & Sons, Inc. v. Accident and Cas. Ins. Co.,

1997 WL 251548 (S.D.N.Y. May 13, 1997).


            Aspen responds arguing that B&V’s claim for $22 million in

coverage against MTI’s insurers judicially estops it from now arguing that the

actual recovery from MTI’s insurers is the recovery of collectible “other

insurance” for purposes of its policy. B&V rightly responds this rule of judicial

estoppel only applies if the asserting party “succeeds in maintaining that

position.” New Hampshire v. Maine, 532 U.S. 742, 749 (2001). The court

agrees that Aspen’s argument for judicial estoppel cannot prevail here.

            Aspen argues that E.R. Squibbs applies only when the

settlements are reached while the insured is still facing contingent liabilities

that could reduce the risk of the insured receiving a double recovery or

windfall. While Aspen’s reading of E.R. Squibbs is too narrow, the court

agrees that the decision involves circumstances which are certainly different

from the question here of calculating retained limits in the absence of any

outstanding contingent liabilities. Aspen also argues the Policy releases it

from the obligation to negotiate, settle, or defend when the insured has

collectible underlying insurance or other insurance. The decision in E.R.

Squibbs does not factor in such a policy provision in its rule of equity. The

parties have not presented the court with the facts or analysis for evaluating

                                       60
the possibility of coverage under the third policy or for concluding that the

settlement with MTI’s insurers was reasonable. The summary judgment

record is insufficient to find and apply the rule from E.R. Squibbs here. Thus,

there are questions of material fact precluding summary judgment on the

applicable limits of the “other insurance” involving MTI’s insurers.


            B&V also looks to Endorsement 35 as providing some guidance

for determining the “applicable limits” of “other insurance.” On its face,

Endorsement 35 provides coverage for certain named projects including,

Kyger Creek, Clifty Creek, and Conesville, subject to certain conditions. It

expressly provides coverage subject to an additional premium based on the

projects’ “Full Contract Value.” It further states: “The following projects sit

in excess of: Sub Contractors’ own limits of USD5,000,000 on which Black

and Veatch are an additional insured, when Black and Veatch self perform

Engineering, Procurement and Construction contracts where Full Contract

Values are greater than USD50,000,000.” ECF# 338-1, p. 59. B&V argues

this Endorsement “requires only one $5 million limit applicable to all Named

Projects to meet the defined “other insurance requirement for such

projects.” ECF# 338, p. 19, n. 7. Aspen responds that it is “entitled to a

minimum underlying limit of subcontract insurance of $5 million, in addition

to the underlying coverage required by the Policy.” ECF# 343, p. 25. The

court reads Endorsement 35 as separately creating a $5 million limit

applicable as one limit for all named projects together. B&V also argues this

                                       61
Endorsement sets the bar for the “other insurance to be collected in order to

meet that component of Retained Limit under the Policy” which was cleared

either by MTI’s insurers having coverage in excess of $5 million or by B&V’s

settlement with MTI’s insurers exceeding $5 million. ECF# 338 at p. 18.

Neither the wording of this endorsement nor any argument offered by B&V

would support an interpretation that this endorsement operates as a bar on

the applicable “other insurance” limits for JBR units not subject to this

Endorsement. The Endorsement expressly recognizes insurance “specifically

purchased to apply in excess” of Aspen’s policy which under New York law is

construed as designating the subcontractors’ insurance as “underlying

insurance.” See Bovis Lend Lease LMB, Inc. v. Great American Ins. Co., 53

A.D.3d 140, 855 N.Y.S.2d 459, 469 (N.Y. App. 2008); see Condition H of

Aspen Policy, ECF# 284-1, p. 18. As for the subcontractors’ liability coverage

in excess of $5 million for the named projects and for all other plants, there

remains the determination of the applicable limits of this “other insurance”

which this court finds, for the reasons already stated above, cannot be

decided on this summary judgment record. Consequently, a summary

judgment ruling on the retained limit of “other insurance” is not possible.


Invoices Paid by B&V’s Professional Liability Insurers

            Citing the “one-satisfaction” rule and relying on the deposition

testimony of Dennis Frostic, the claims reviewer for B&V’s Professional

Liability Insurers, Aspen asserts that these liability insurers already

                                       62
reimbursed B&V on specific subcontractors’ invoices for which B&V now

seeks payment again from Aspen. Consequently, Aspen wants a summary

judgment order that subcontractors’ invoices already paid by others cannot

be included as part of B&V’s claim against Aspen. B&V does not controvert

that it periodically submitted invoices to Frostic who reviewed them and

advised the insurers on what reimbursements to make. Nor does B&V

controvert that its $98 million claim to the Professional Liability Insurers was

supported by invoices and was paid to the limit of the professional liability

tower. ECF# 345, pp. 39-40. B&V, however, denies that the Professional

Liability Insurers “paid on specific invoices submitted by B&V for

subcontractor work.” Id. at p. 40, ¶ 300. B&V understands Frostic to testify

that the submitted invoices were paid upon but that the payments were not

directed to specific invoices. In support of this reading, B&V submits a

declaration from Frostic which is dated after his deposition and states in

relevant part:

      3. . . . On behalf of the Professional Liability Insurers providing
      coverage to Black & Veatch, I negotiated a settlement of the JBR
      Internals claim with Black & Veatch.
      4. Pursuant to the settlement, the Professional Liability Insurers
      agreed to pay a percentage of all costs incurred in connection with the
      rebuild of the JBR internals as they were incurred by Black & Veatch.
      5. Recognizing that a portion of the costs as incurred may not be
      covered by the professional liability policies, the Professional Liability
      Insurers agreed to reimburse Black & Veatch 75% of rebuild costs
      submitted—on an as incurred basis—up to the remaining limits of
      liability for the professional liability tower of approximately $59 million.
      6. At my deposition in this matter, Exhibit 116 was identified as
      documents produced by my law firm pursuant to a subpoena issued by
      attorneys representing Aspen . . . . That exhibit contains numerous

                                       63
      references to and documents concerning the settlement of the claim
      made to the Professional Liability Insurers, including invoices Black &
      Veatch submitted to the Professional Liability Insurers to support its
      claim for reimbursement as costs were incurred.
      7. In issuing reimbursements, the Professional Liability Insurers
      reviewed a subset of the invoices submitted by Black & Veatch to
      confirm they related to the rebuild of the JBRs at issue.
      8. In issuing reimbursements, the Professional Liability Insurers did
      not designate or determine specific invoices or portions of invoices for
      rebuild costs that were being reimbursed, but simply paid 75% of the
      total submission. The Professional Liability Insurers did pay specific
      invoices for covered attorney fees and costs of consultants. The
      attached summary taken from Exhibit 116 reflects the general and not
      specific invoice by invoice payments made.

ECF# 299-2, pp. 2-3. B&V also looks to the testimony of Stuart Shaw, B&V’s

vice-president of risk management and dispute resolution, who testified to

an agreement with Mr. Frostic whereby the insurers would pay 75% of what

was submitted without payments being allocated among specific invoices.

ECF# 310-3, pp. 182-185. With this evidence, B&V controverts Aspen’s

proposed statement of facts over whether the insurers actually reimbursed

B&V for specific subcontractors’ invoices. See ECF# 345, pp, 40-54.

            The court agrees with B&V’s position that there are genuine

issues of material fact here over which, if any, specific invoices were actually

paid by the insurers. The evidence certainly indicates invoices were

submitted and reviewed, but to say that the record is uncontroverted that

B&V’s claim for some of those same invoices is necessarily double-dipping

assumes facts disputed by those who negotiated and executed the

settlement agreement between B&V and its Professional Liability Insurers.

The court disagrees with Aspen that Frostic’s subsequent declaration plainly

                                      64
contradicts answers given in his earlier deposition. Aspen is denied summary

judgment on this issue. Having found a question of material fact, the court

will not take up B&V’s alternative arguments for applying the “made whole”

doctrine outside of a subrogation context under New York law.

B&V Claim is Moot

            Aspen’s last issue assumes it has prevailed on all arguments for

credits (actual and settlement) from other and underlying insurance and

then calculates the total of these to exceed B&V’s claim against Aspen, which

would moot B&V’s claim. Because Aspen has not prevailed on all its

positions, including those that follow, and because questions of material fact

remain as to some of these issues, the court summarily denies this

argument for summary judgment.

B&V’S MOTION FOR PARTIAL SUMMARY JUDGMENT ECF# 337

            The court has already addressed most of B&V’s arguments above

in ruling on the issues common to the parties’ respective motions. Thus, the

court has granted B&V’s motion for partial summary judgment that the

retained limit for the underlying Zurich insurance has been met by payment

or credit for the applicable limits as determined above. Finding there to be

genuine issues of material fact and an insufficient record, the court denied

summary judgment that the retained limit for the other insurance

component has been met by crediting the actual net settlement with MTI’s

general liability insurers or by application of Endorsement 35. B&V’s motion


                                      65
raises a related issue not decided earlier, that is, what constitutes “other

insurance” under the Policy. The court also will take up B&V’s remaining

summary judgment request that Endorsement 27 requires Aspen to

indemnify B&V for property damage arising from professional service errors

and exceeding $2 million per occurrence but not more than the $8 million

sublimit of each $25 million general aggregate limit.

“Other Insurance”

            Noting that the Policy does not define this term of art, B&V

argues it is “[i]nsurance that covers the same property against the same risk

and in favor of the same party,” citing Western Heritage Ins. Co. v. Century

Surety Co., 32 F. Supp. 3d 443, 450-51 (S.D.N.Y. 2014). In Western

Heritage, the court noted the New York Court of Appeals holding, “that the

Other Insurance provisions apply only ‘where two or more insurance policies

cover the same risk in the name of, or for the benefit of, the same person.’”

32 F. Supp. 3d at 451 (citing Great N. Ins. Co. v. Mount Vernon Fire Ins.

Co., 92 N.Y.2d 682, 686-87 (1999)); see Hartford Underwriters Ins. Co. v.

Hanover Ins. Co., 122 F. Supp. 3d 143, 146 n.2 (S.D.N.Y. 2015), aff’d, 653

Fed. Appx. 66 (2nd Cir. Jun. 29, 2016). Under this rule, B&V argues the only

“other insurance” applicable here is MTI’s general liability policies which

listed B&V as an additional insured. B&V argues the following insurance is

not “other insurance”--its Professional Liability coverage for errors and

omissions by its own professions and the first-party property damage


                                       66
policies issued to the JBR owners on which B&V was an additional insured—

because they insure “different risks and provide recovery for a different

range of damages.” ECF# 338, p. 8. According to B&V, only subcontractor

MTI’s general liability insurers insured the same risk as Aspen’s liability

policy. B&V distinguishes its Professional Liability Policy as insuring “against

any economic loss arising from negligent acts, errors or omissions in design,

supervision or other professional activities, and does not require bodily

injury or property damage caused by an occurrence to be triggered.” ECF#

338, p. 12. As for the JBR owners’ property insurance, it provided “first-

party, no fault coverage.” Id. at 12-13. Thus, neither of these policies

qualifies as “other insurance.”

            B&V clarifies that its argument as to “other insurance” and

exhausting the “retained limits” of “collectible other insurance” does not

address the allocation of recoveries from different lines of insurance and the

rule against “double-dipping.” For allocation, B&V stands on its Exhibit 338-6

which shows unrecovered costs of remediation exceeding $53 million, a sum

greater than B&V’s property damage claim submitted to the defendants.

ECF# 338, p. 14.

            Aspen responds that if the court accepts B&V’s argument that

Endorsement 27 provides some form of professional liability coverage then

B&V’s Professional Liability insurance is “other insurance” under the retained

limits provision. Absent that holding, Aspen apparently concedes B&V’s


                                       67
argument on the meaning of “other insurance” under the retained limits.

Aspen certainly challenges B&V’s Exhibit 338-6 as including unrecoverable

costs and double-dipping.

            The court agrees, as Aspen apparently concedes, that “other

insurance” does not include the property damage policies issued to the JBR

owners on which B&V was an additional insured. B&V also asks the court to

restrict any determination of “excess” coverage to the express terms of

Endorsement 27 and to conclude that it “does not refer to any other

insurance or to any underlying insurance or to the definition of Retained

Limit.” ECF# 346, p. 18. In short, the court is being asked to determine if

the scope of the “other insurance” provisions in the main policy necessarily

include consideration of that coverage provided in the policy’s endorsement.

B&V argues for reading only the express terms of Endorsement 27, while

Aspen argues for reading Endorsement 27 as part of the whole policy.

Neither side cites any authority for their respective positions. The parties’

positions beg the question whether the coverage in Endorsement 27 is

distinct as to require its own “other insurance” clause. See Contract Marine

Carriers, Inc. v. Abbott Laboratories, Int’l, 1993 WL 106374, at *6-*7

(S.D.N.Y. Apr. 6, 1993). This endorsement does not require a separate or

additional premium but does have its own limits of liability. The endorsement

coverage is of a unique and distinct character in covering professional

services specific to B&V’s capacity as an Engineering/Procurement


                                       68
/Construction Contractor (“EPC”). The endorsement, however, expresses this

coverage in being an exception to an exclusion under the CGL. In effect, the

endorsement makes this loss coverable under the main policy. The court

cannot find in the policy any justification for reading the coverage provided

in Endorsement 27 in isolation of the other coverage provided by the CGL in

determining what is “other insurance.” The court will follow the general rule

of construing the policy as a whole, giving meaning to all related provisions,

and thereby reaching a reasonable conclusion that Endorsement 27’s

coverage is part of the main policy. Thus, the court denies B&V’s request for

summary judgment that its Professional Liability insurance necessarily

covered a different risk as to not qualify as “other insurance.” The court will

limit its summary judgment decision to the arguments specifically advanced.

Endorsement 27

            B&V asserts it acted as an EPC on each JBR project and contends

this endorsement affords coverage for property damage resulting from

professional services performed by or on behalf of B&V subject to a sublimit

of $8 million per occurrence in excess of $2 million. This endorsement reads:

      PROFESSIONAL LIABILITY EXCLUSION
      This policy does not apply to any act, negligence, error or omission,
      malpractice or mistake arising out of “Professional Services”,
      committed or alleged to have been committed by or on your behalf in
      the conduct of any of your business activities.
      This exclusion shall not apply to “Bodily Injury” or “Property Damage”
      that results from such “Professional Services” in connection with your
      capacity as an Engineering/Procurement/Contractor (EPC).
      A sub limit of USD 8,000,000 will apply in excess of USD 2,000,000
      each and every “Occurrence” in respect of such “Bodily Injury” or

                                      69
      “Property Damage” except where coverage is provided under policy
      number LB0710358. The sub limit of USD 8,000,000 will form part of
      the USD 25,000,000 General Aggregate referred to in Item 6b) of the
      Declarations.
      “Professional Services” wherever used in this endorsement means the
      preparation or approval of audits, accounts, maps plans, opinions,
      reports, surveys, designs or specifications and supervisory, inspection,
      engineering or data processing services.

ECF# 338-1, p. 48. B&V also submits AEP’s 2009 letters to B&V alleging

B&V’s errors in design and material selection resulted in defective internal

JBR components. ECF## 338-8 and 338-9. B&V contends these allegations

trigger the basic insuring agreement for a claim under Endorsement 27 for

EPC projects. In its reply, B&V recognizes that “aspects of its Endorsement

27 claim present fact issues about which the parties disagree” and clarifies

that its motion is not seeking a judgment on coverage of its professional

services claim. ECF# 346, p. 17. Instead, B&V wants the court only to

determine now, “based on the undisputed Policy language, that the

Endorsement 27 sublimit of coverage is not limited to one general aggregate

(as argued by Aspen) but that the sublimit applies to each ‘separate and

distinct’ aggregate for each Named Project in accordance with Endorsement

36.” Id. at p. 17. Based on this “clarification” in B&V’s reply, the court will

address only this issue over interpreting the policy language on the

applicability of the sublimit to one general aggregate or also to each general

aggregate for the named projects in Endorsement 36.

             B&V asks the court to read Endorsement 27’s provision of the

sublimit “form[ing] part of the USD 25,000,000 General Aggregate referred

                                       70
to in Item 6b) of the Declarations” as subject to Endorsement 36 which

amends item 6 of the Declarations. Specifically, Endorsement 36 provides

for “a separate and distinct aggregate for each project” named in

Endorsement 35. ECF# 284-1, p. 60. It also expressly amends “Items (4)

and (6) of the Declaration Page.” Id. The Declarations Page accordingly

reflects a “General Aggregate Limit” of $25 million and a “Per Project

Aggregate, in respect of the 13 Named Projects Only, for the project period

(see endorsements no. 35 and 36)” of $25 million. ECF# 284-1, p. 2. B&V

further points to Section V of the Policy discussing Limits which includes the

following:

      If there is a limit stated in Item 6(b) of the Declarations for the
      General Aggregate Limit (other than the per Project Aggregate in
      respect of the 13 named Projects and the Products/Completed
      Operations) that amount is the most we will pay for all damages under
      INSURING AGREEMENT 1 except for: . . . (2) injury or damage
      included in the “Products/Completed Operations Hazard” (3) injury or
      damage in respect of the 13 named Projects and (4) coverages
      included in the “underlying Insurance” to which no underlying
      aggregate limit applies.

ECF# 338-1, p. 12. So that each of these provisions have meaning, B&V

argues that, “a separate $8 million sublimit for damages in excess of $2

million is available for each Occurrence at each Named Project as well as for

each Occurrence at each remaining project.” ECF# 338, p. 22. In effect, this

interpretation would mean “$8 million of coverage (in excess of $2million)

per occurrence but not to exceed the $25 million General Aggregate at each

JBR listed in Endorsement 36, and separate sub limited coverage for the


                                      71
Cardinal projects (under the base Policy as such projects are not listed in

Endorsement 36).” Id.

            Aspen argues that the “Per Project Aggregate Limit” specified in

Item 6(c) of the Policy as amended by Endorsement 36 is distinct from the

“General Aggregate Limit” specified in Item 6(b) and that Endorsement 27

says it is only a “sublimit” or “part of” the “General Aggregate Limit” in Item

6(b) and is not stacked. Aspen argues that Endorsement 27 does not use or

refer to “Project” but only the “General” aggregate limit. Aspen concludes

the $8 million is a sublimit per occurrence and is subject to the policy’s

General Aggregate Limit. Aspen reads, “[t]he effect of Endorsement 27 is to

cap the professional liability exposure to the General Aggregate limit of $25

million, depending on the number of occurrences.” ECF# 343, p. 35. Aspen

does not address the Section V provision that explicitly addresses the limits

in Item 6(b).

            Section V is significant here, because this provision essentially

makes the “General Aggregate Limits” in Item 6(b) subject to “Per Project

Aggregate Limit” in 6(c). For the projects named in Endorsement 36, there is

stated a separate and distinct aggregate limit along with an exemption from

the general aggregate limits in Item 6(b). The court agrees with B&V that

the reasonable conclusion giving effect to all relevant provisions is that the

professional services sublimit applies to each “separate and distinct




                                      72
aggregate for each project” named in Endorsement 36. B&V is entitled to

partial summary judgment on this issue.

MOTION TO AMEND PRETRIAL ORDER (ECF# 339)

            In its order of May 1, 2018, the district court stated, “Should a

party believe administration of this case would be enhanced by amendment

of the pretrial order based on the Tenth Circuit’s ruling, any motions to

amend should follow the same briefing schedule above.” ECF# 335, pp. 5-6.

The court’s suggestion was intended to assist the parties in framing their

motions consistent with what they had already outlined as the issues in this

case. The court did so because of its familiarity with the parties’ tendency in

prior motion proceedings.

            At this juncture, the court’s partial summary judgment ruling has

mooted much of the parties’ briefing on this motion. The court will not ask

for the parties to brief this motion again, as the case will be transferred for

trial. Whether a new pretrial order has administrative value is a

determination to be made after transfer.

            IT IS THEREFORE ORDERED that Aspen or Excess Insurers’

motion for summary judgment (ECF# 340) is denied;

            IT IS FURTHER ORDERED that B&V’s motion for partial summary

judgment (ECF# 337) is granted in part, that the retained limit for the

underlying Zurich insurance has been met by payment or credit for the

applicable limits as determined herein, that “other insurance” as used in


                                       73
“Retained Limit” does not include the property damage policies issued to the

JBR owners on which B&V was an additional insured, and that Endorsement

27’s $8 million sublimit for damages in excess of $2 million applies to each

separate and distinct $25 million aggregate for each Named Project in

Endorsement 36, but B&V’s motion is denied in all other respects as stated

above;

            IT IS FURTHER ORDERED that B&V’s motion to amend the

pretrial order (ECF# 339) is denied without prejudice.


Dated this 29th Day of March, 2019.


                        s/ Sam A. Crow____________________
                        Sam A. Crow, U.S. District Senior Judge




                                      74
